Exhibit 10.1

 



AGREEMENT AND PLAN OF MERGER

 

 

BY AND AMONG

 

 

INDIGO-ENERGY, INC.,

 

 

HDIMAX, INC., and

 

 

HDIMAX ACQUISITION CORPORATION

 

 

 

 

 

 

September 2, 2014

 

 

 

 

 

 

 

 

 

 

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (this “Agreement”) is effective as of
September 2, 2014, by and among INDIGO-ENERGY, INC., a corporation formed under
the laws of the State of Nevada, United States of America (“Buyer”), HDIMAX
ACQUISITION CORPORATION, a corporation formed under the laws of the State of
Nevada, United States of America (“Acquisition Corp.”), HDIMAX, INC., a Delaware
corporation (“Seller”) and with respect to Article VIII only, New Hope Partners
LLC, a Nevada limited liability company (“Buyer Principal Stockholders”).
Certain capitalized terms used in this Agreement are defined in the text or on
Exhibit A attached hereto.

RECITALS

A.         The Boards of Directors of Seller, Buyer and Acquisition Corp.
believe it is in the best interests of their respective companies and the
stockholders of their respective companies that Seller and Acquisition Corp.
combine into a single company through the merger of Acquisition Corp. with and
into Seller (the “Merger”) and, in furtherance thereof, have approved the
Merger.

B.         Pursuant to the Merger, among other things, all of Seller’s
outstanding shares of Common Stock (“Seller Common Stock”) will be exchanged for
shares of Buyer’s Common Stock (“Buyer Common Stock”), as set forth herein.

C.         Seller, Buyer and Acquisition Corp. desire to make certain
representations and warranties and other agreements in connection with the
Merger.

D.         The parties intend to cause the Merger to be accounted for as a
purchase that is intended not to cause adverse tax implications.

The parties agree as follows:

ARTICLE I
THE MERGER

1.1.         The Merger.

(a)         Constituents of the Merger. The constituent entities of the Merger
are Acquisition Corp. and Seller. The name, address, place of organization,
governing law and kind of entity of Acquisition Corp. are as follows:

Name: HDIMAX ACQUISITION CORPORATION     Address: 74 N. Pecos Road, Suite D  
Henderson, Nevada 89074   USA     Place of Organization: Nevada     Governing
Law: Nevada     Kind of Entity: Corporation



2

 



The name, address, place of organization, governing law and kind of entity of
Seller are as follows:

Name: HDIMAX, INC.     Address:           Place of Organization: Delaware    
Governing Law: Delaware     Kind of Entity: Corporation



(b)         The Merger. At the Effective Time (as defined below) and subject to
and upon the terms and conditions of this Agreement, the applicable provisions
of the Nevada Revised Statutes (the Nevada Revised Statutes, including Chapters
78 and 92A thereof, hereinafter referred to as the “Nevada Law”) and the
applicable provisions of the Delaware General Corporation Law (hereinafter
referred to as the “Delaware Law”), Acquisition Corp. will be merged with and
into Seller, the separate corporate existence of Acquisition Corp. will cease,
and Seller will continue as the surviving corporation. Seller as the surviving
corporation after the Merger is referred to in this Agreement from time to time
as the “Surviving Corporation.”

(c)         Closing; Effective Time. The closing of the transactions
contemplated by this Agreement (the “Closing”) will take place as soon as
practicable after the satisfaction or waiver of each of the conditions set forth
in ARTICLE VI but no later than December 31, 2014 (the “Closing Date”). The
Closing will take place at such place as the parties mutually agree. In
connection with the Closing, the parties will cause the Merger to be consummated
by filing with the Nevada Secretary of State Articles of Merger (“Articles of
Merger”) as required by Section 92A.200 of the Nevada Law (the time of such
filing being the “Effective Time”).

(d)         Effect of the Merger. At the Effective Time, the effect of the
Merger will be as provided in this Agreement and the applicable provisions of
the Nevada Law and the Delaware Law. Without limiting the generality of the
foregoing, and subject thereto, at the Effective Time, all property, rights,
privileges, powers and franchises of Seller and Acquisition Corp. will vest in
the Surviving Corporation, and all debts, liabilities and duties of Seller and
Acquisition Corp. will become the debts, liabilities and duties of the Surviving
Corporation.

3

 



(e)         Articles of Incorporation and Bylaws of the Surviving Corporation.
The Articles of Incorporation and bylaws of Seller, in effect at the Effective
Time will be the Articles of Incorporation and bylaws of the Surviving
Corporation until amended in accordance with applicable Law.

(f)         Board of Directors of Surviving Corporation and Buyer. From and
after the Effective Time, until successors are duly elected or appointed and
qualified in accordance with applicable Law:

(i)         Raaj Kapur Brar and others as appointed by the directors will be the
directors of the Surviving Corporation (with Raaj Kapur Brar being the Chairman
of the Board), and

(ii)         Raaj Kapur Brar will be the Chief Executive Officer and President
of the Surviving Corporation.

1.2.         Effect on Capital Stock. By virtue of the Merger and without any
action on the part of Seller or the holders of any of the following securities
at the Effective Time:

 

(a)         Conversion of Seller Common Stock. All of the Seller Common Stock
shall be converted into a number of shares of Buyer Common Stock that will
represent ninety-four percent (94%) of the outstanding shares of Buyer
immediately after the Effective Time, on a fully diluted basis after giving
effect to the Reverse Stock Split (the “Acquisition Shares”). The number of
Acquisition Shares shall be approximately 705,000,000 shares of Buyer Common
Stock (on a post Reverse Stock Split basis). Each issued and outstanding share
of Seller Common Stock at the Effective Time will be converted into the right to
receive a number of Acquisition Shares equal to (i) the total number of
Acquisition Shares, divided by (ii) the number of Common shares of Seller
outstanding immediately prior to Effective Time.

(b)         No Fractional Shares. Notwithstanding any other provision of this
Agreement, no fractional shares of Buyer Common Stock will be issued in
connection with the Merger. Any Stockholder of Seller who in connection with the
Merger is entitled to receive a fractional share of Buyer Common Stock shall
receive the next whole number of shares of Buyer Common Stock.

(c)         Shares Subject to Repurchase Options. If shares of Seller Common
Stock outstanding immediately before the Effective Time are unvested or are
subject to a repurchase option, risk of forfeiture or other condition under any
applicable restricted stock purchase agreement, stock option exercise agreement
or other agreement with Seller, then the shares of Buyer Common Stock issued in
exchange for such shares of Seller Common Stock also will be unvested and
subject to the same repurchase option, risk of forfeiture or other condition,
and the certificates representing such shares of Buyer Common Stock shall be
marked accordingly with appropriate legends.

4

 



(d)         Dissenters’ Rights of Stockholders of Seller. Seller Dissenting
Shares (if any) will not be converted into shares of Buyer Common Stock but
instead will be converted into the right to receive such consideration as may be
determined to be due with respect to such Seller Dissenting Shares pursuant to
the Delaware Law. Seller will give Buyer prompt notice of any demand received by
Seller to require Seller to purchase shares of Seller Common Stock, and Buyer
will have the right to direct and participate in all negotiations and
proceedings with respect to such demand. Except with the prior written consent
of Buyer, or as required under the Delaware Law, Seller will not voluntarily
make any payment with respect to, or settle or offer to settle, any such
purchase demand. Each holder of Seller Dissenting Shares (a “Seller Dissenting
Stockholder”) who, pursuant to the provisions of the Delaware Law, becomes
entitled to payment of the fair value for shares of Seller Common Stock will
receive payment therefor (but only after the value therefor has been agreed on
or finally determined pursuant to such provisions). If, after the Effective
Time, Seller Dissenting Shares held by any Stockholder of Seller lose their
status as Seller Dissenting Shares, then Buyer will issue and deliver, upon
surrender by such Stockholder of Seller of a certificate or certificates
representing shares of Seller Common Stock, the number of shares of Buyer Common
Stock to which such Stockholder of Seller otherwise would be entitled under this
ARTICLE I.

(e)         Certificate Legends. The shares of Buyer Common Stock to be issued
pursuant to this ARTICLE I will not be registered and will be characterized as
“restricted securities” under the federal securities laws, and under such laws
such shares may be resold without registration under the Securities Act only in
certain limited circumstances. Each certificate evidencing shares of Buyer
Common Stock to be issued pursuant to this ARTICLE I will bear the following
legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE SECURITIES LAW.
THESE SECURITIES MAY NOT BE SOLD, OFFERED, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT (i) PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION AND (ii) IN ACCORDANCE WITH
THE RESTRICTIONS AND CONDITIONS SET FORTH IN A STOCKHOLDER CERTIFICATE BY AND
BETWEEN THE HOLDER OF THESE SECURITIES AND THE ISSUER. A COPY OF SUCH
STOCKHOLDER CERTIFICATE SHALL BE FURNISHED BY THE ISSUER TO THE HOLDER HEREOF
UPON WRITTEN REQUEST. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
LEGAL COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER, TO
THE EFFECT THAT ANY SALE OR TRANSFER OF THESE SECURITIES WILL BE IN COMPLIANCE
WITH THE SECURITIES ACT AND ALL APPLICABLE STATE SECURITIES LAWS.

1.3.         Surrender of Certificates.

(a)        Exchange Agent. Buyer’s transfer agent and registrar will act as the
exchange agent (the “Exchange Agent”) in the Merger.

(b)       Buyer to Provide Buyer Common Stock. Promptly after the Effective
Time, Buyer will make available to the Exchange Agent for exchange in accordance
with this ARTICLE I through such reasonable procedures as Buyer may adopt
(i) the shares of Buyer Common Stock issuable pursuant to Sections 1.2(a)
and 1.2(b) in exchange for shares of Seller Common Stock outstanding immediately
before the Effective Time.

5

 



(c)         Exchange Procedures. Promptly after the Effective Time, the
Surviving Corporation will cause to be mailed or otherwise delivered to each
holder of record of a certificate or certificates (the “Certificates”) that
immediately before the Effective Time represented outstanding shares of Seller
Common Stock, whose shares were converted into the right to receive shares of
Buyer Common Stock pursuant to Sections 1.2(a) and 1.2(b), (i) a letter of
transmittal (which will specify that delivery will be effected, and risk of loss
and title to the Certificates will pass, only upon receipt of the Certificates
by the Exchange Agent and will be in such form and have such other provisions as
Buyer may reasonably specify) and (ii) instructions for use in effecting the
surrender of the Certificates in exchange for certificates representing shares
of Buyer Common Stock. Upon surrender of a Certificate for cancellation to the
Exchange Agent, together with such letter of transmittal, duly completed and
validly executed in accordance with the instructions thereto, the holder of such
Certificate will be entitled to receive in exchange therefor a certificate
representing the number of whole shares of Buyer Common Stock that such holder
has the right to receive pursuant to Sections 1.2(a) and 1.2(b), and the
Certificate so surrendered will forthwith be canceled. Until so surrendered,
each outstanding Certificate that, before the Effective Time, represented shares
of Seller Common Stock will be deemed from and after the Effective Time, for all
corporate purposes, other than the payment of dividends, to evidence the
ownership of the number of full shares of Buyer Common Stock into which such
shares of Seller Common Stock will have been so converted in accordance with
Sections 1.2(a) and 1.2(b).

(d)       Distributions With Respect to Unexchanged Shares. No dividends or
other distributions with respect to Buyer Common Stock with a record date after
the Effective Time will be paid to the holder of any unsurrendered Certificate
with respect to the shares of Buyer Common Stock represented thereby until the
holder of record of such Certificate has surrendered such Certificate. Subject
to applicable Law, following surrender of any such Certificate, there will be
paid to the record holder of the certificates representing whole shares of Buyer
Common Stock issued in exchange therefor, without interest at the time of such
surrender, the amount of any such dividend or other distribution with a record
date after the Effective Time theretofore payable (but for the provisions of
this Section 1.3(d)) with respect to such shares of Buyer Common Stock.

(e)        Transfer of Ownership. If any certificate for shares of Buyer Common
Stock is to be issued in a name other than that in which the Certificate
surrendered in exchange therefor is registered, then it will be a condition of
the issuance thereof that the Certificate so surrendered will be properly
endorsed and otherwise in proper form for transfer and that the Person
requesting such exchange will have paid to Buyer or any agent designated by
Buyer all transfer or other taxes required by reason of the issuance of a
certificate for shares of Buyer Common Stock in any name other than that of the
registered holder of the Certificate surrendered or established to the
satisfaction of Buyer or any agent designated by Buyer that such tax has been
paid or is not payable.

(f)        Termination of Exchange. Any portion of the shares of Buyer Common
Stock that remains undistributed to the Stockholders of Seller two (2) years
after the Effective Time will be delivered to Buyer, upon demand, and all
Stockholders of Seller who have not complied previously with this Section 1.3
thereafter will look only to Buyer for payment of their claim for shares of
Buyer Common Stock and any dividend or distribution with respect to such shares
of Buyer Common Stock.

6

 



(g)        Seller Dissenting Shares. The provisions of this Section 1.3 also
will apply to Seller Dissenting Shares that lose their status as such, except
that the obligations of Buyer under this Section 1.3 will commence on the date
of loss of such status, and the holder of such shares will be entitled to
receive in exchange for such shares the number of shares of Buyer Common Stock
to which such holder is entitled pursuant to Section 1.2.

1.4.        No Further Ownership Rights in Seller Common Stock. All shares of
Buyer Common Stock issued upon the surrender for exchange of shares of Seller
Common Stock in accordance with the terms of this Agreement will be deemed to
have been issued in full satisfaction of all rights pertaining to such shares of
Seller Common Stock, and there will be no further registration of transfers on
the records of the Surviving Corporation of shares of Seller Common Stock that
were outstanding immediately before the Effective Time. If, after the Effective
Time, Certificates are presented to the Surviving Corporation for any reason,
they will be canceled and exchanged as provided in this ARTICLE I.

1.5.        Lost, Stolen or Destroyed Certificates. In the event Certificates
have been lost, stolen or destroyed, the Exchange Agent will issue in exchange
for such lost, stolen or destroyed Certificates, upon the making of an affidavit
of that fact by the holder thereof, such shares of Buyer Common Stock as may be
required pursuant to Section 1.3; provided, however, that Buyer, in its
discretion and as a condition precedent to the issuance thereof, may require the
owner of such lost, stolen or destroyed Certificates to deliver a bond in such
sum as Buyer may reasonably direct as indemnity against any claim that may be
made against Buyer, the Surviving Corporation or the Exchange Agent with respect
to the Certificates alleged to have been lost, stolen or destroyed.

1.6.        Tax Consequences. The parties intend that the Merger will constitute
a reorganization within the meaning of Section 368(a) of the Code.

1.7.        Taking of Necessary Action; Further Action. If at any time after the
Effective Time any further action is necessary or desirable to carry out the
purposes of this Agreement, then the officers and directors of Buyer and Seller
are fully authorized in the name of their respective corporations or otherwise
to take, and will take, all such lawful and necessary action, so long as such
action is not inconsistent with this Agreement.

1.8.        Escrowed Stock.

(a)          On the Closing Date, Buyer shall withhold the Escrow Stock which
would otherwise be payable to Rajinder Brar, a holder of the majority of the
Seller Common stock, pursuant to Sections 1.2 and 1.4. The Escrow Stock shall be
held by the Buyer pursuant to this Agreement, including Section 8.5 hereof, and
that certain Option Agreement, a form of which is attached as Exhibit D hereto.

(b)         The adoption of this Agreement by the Stockholders of Seller shall
constitute approval of the treatment of the Escrow Stock and of all of the
arrangements relating thereto.

7

 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer that the statements contained in
this ARTICLE II are true and correct as of the date of this Agreement and as of
the Effective Time (except for any such representation and warranty that
expressly is made as of a specific date, in which case such representation and
warranty shall be true and correct as of such date), subject to such
qualifications as are set forth in the disclosure schedule delivered by Seller
to Buyer concurrently with the execution of this Agreement (the “Seller
Disclosure Schedule”). The Seller Disclosure Schedule shall be arranged
according to specific Sections in this ARTICLE II and shall provide exceptions
to, or otherwise qualify in reasonable detail, only the corresponding Section in
this ARTICLE II.

2.1.         Organization and Related Matters.

(a)        Seller is a corporation duly organized, validly existing and in good
standing under the applicable laws of the State of Delaware. Seller has all
corporate power, Permits and Approvals necessary to own its properties and
assets and to carry on its business as now conducted and is duly qualified or
licensed to do business as a foreign corporation in good standing in all
jurisdictions in which the character or the location of the assets owned or
leased by Seller or the nature of the business conducted by Seller requires
licensing or qualification and where the failure to be so licensed or qualified
would have a Seller Material Adverse Effect. Section 2.1 of the Seller
Disclosure Schedule correctly lists the current directors and executive officers
of Seller. Seller is not a registered or reporting company under the Exchange
Act.

(b)        Seller has no subsidiaries, other than HDIMAX2, an Ireland private
limited company.

(c)        Seller has delivered to Buyer true, correct and complete copies of
the Organizational Documents of Seller and its only Subsidiary. Seller’s
Subsidiary is wholly owned by Seller, and there are no outstanding options,
warrants or other rights outstanding or agreed to with respect to the capital
stock of Seller’s Subsidiary. At the Effective Time, Seller’s Subsidiary will
become an indirect subsidiary of Buyer.

2.2.        Capitalization.

(a)        The authorized capital stock of Seller is as set forth under Schedule
2.2 hereof. Currently and at the Closing Date and immediately before the
Effective Time, there will be outstanding only those shares of Seller Capital
Stock set forth under Schedule 2.2. All outstanding capital stock of Seller has
been duly authorized and validly issued and is fully paid and non-assessable.

(b)        As of the date hereof and as of the Closing, Seller has and shall
have reserved no capital stock for issuance pursuant to outstanding options,
warrants and rights, and Seller has no stock incentive plan.

(c)        Except as set forth in this Section and in Section 2.2 of the Seller
Disclosure Schedule, there are no outstanding (i) shares of capital stock or
voting securities of Seller, (ii) securities of Seller convertible into or
exchangeable for shares of capital stock or voting securities of Seller or (iii)
options, warrants, restricted stock, other stock-based compensation awards or
other rights to acquire from Seller or other obligations of Seller to issue any
capital stock, voting securities or securities convertible into or exchangeable
for capital stock or voting securities of Seller. There are no outstanding
obligations of Seller to repurchase, redeem or otherwise acquire any of the
securities referred to in clauses (i), (ii) or (iii) above in this paragraph.

8

 



2.3.        Financial Statements.

(a)        Seller has delivered to Buyer (a) an unaudited balance sheet of
Seller as of a date no earlier than June 30, 2014 (the “Seller Balance Sheet,”
and, such date, the “Seller Balance Sheet Date”), (b) unaudited balance sheets
of Seller for the two most recent fiscal years (or since inception if less than
two years) and the related unaudited statements of operations, changes in
stockholder’s equity and cash flow of Seller, together with the audit report
thereon of Seller’s independent certified public accountants (the “Seller
Financial Statements”) and Seller will deliver to Buyer (c) an unaudited balance
sheet as of the Closing Date (the “Seller Closing Date Balance Sheet”) and the
related unaudited statement of operations for the period from the Seller Balance
Sheet Date through the Closing Date, as needed. Such financial statements and
notes thereto fairly and accurately present the financial condition and the
results of operations, changes in stockholder’s equity and cash flow of Seller
as at the respective dates of and for the periods referred to in such financial
statements, subject in the case of interim financial statements to normal
recurring year-end adjustments (the effect of which will not, individually or in
the aggregate, be materially adverse) and the absence of notes (that, if
presented, would not differ materially from those included in the Seller Interim
Balance Sheet).

(b)        Except as set forth in Section 2.3 of the Seller Disclosure Schedule,
since the Seller Interim Balance Sheet Date, whether or not in the Ordinary
Course of Business, there has not been, occurred or arisen:

(i)                 any event, occurrence, development or state of circumstances
or facts that would, individually or in the aggregate, have a material adverse
effect on the Business;

(ii)               any declaration, setting aside or payment of any dividend or
other distribution with respect to any shares of Seller Capital Stock, or any
repurchase, redemption or other acquisition by Seller of any outstanding shares
of capital stock or other securities of, or other ownership interests in,
Seller;

(iii)             any incurrence, assumption or guarantee by Seller of any
indebtedness for borrowed money;

(iv)             any creation or other incurrence by Seller of any Encumbrance
on any material asset;

(v)               any making of any material loan, advance or capital
contribution to or investment in any Person;

(vi)             any damage, destruction or other casualty loss (whether or not
covered by insurance) affecting the Business;

9

 



(vii)           any transaction or commitment made, or any Contract entered into
by Seller, involving the acquisition or disposition of any material asset of
Seller;

(viii)         (i) any grant of any severance or termination pay to any current
or former independent contractor, employee, officer or director of Seller,
(ii) any increase in benefits payable under any existing severance or
termination pay policies or employment Contract to which Seller is party,
(iii) the entering into of any employment, deferred compensation or other
similar Contract (or any amendment to any such existing Contract) by Seller with
any current or former independent contractor, director, officer or employee of
Seller, (iv) the establishment, adoption or material amendment (except as
required by applicable Law or Legal Requirement) by Seller of any collective
bargaining, bonus, profit-sharing, thrift, pension, retirement, deferred
compensation, compensation, stock option, restricted stock or other benefit plan
or arrangement covering any current or former director, officer or employee of
Seller or (v) any increase in compensation, bonus or other benefits payable to
any current or former director, officer or employee of Seller;

(ix)             amendment to the Organizational Documents of Seller;

(x)               payment or increase by Seller of any bonus, salary or other
compensation to any independent contractor, stockholder, director, officer or
(except in the Ordinary Course of Business) employee or entry into any
employment, severance or similar Contract with any director, officer or
employee; or

(xi)             sale (other than sales of inventory in the Ordinary Course of
Business), lease or other disposition of any asset or property of Seller or
mortgage, pledge or imposition of any lien or other encumbrance on any material
asset or property of Seller, including the sale, lease or other disposition of
any Intellectual Property.

2.4.        Absence of Certain Changes or Events. Since the Seller Interim
Balance Sheet Date, except as contemplated by or as disclosed in this Agreement,
Seller has conducted its business only in the Ordinary Course of Business, and,
since the Seller Interim Balance Sheet Date, there has not been any Seller
Material Adverse Effect.

2.5.        Taxes. Except as set forth in Section 2.5 of the Seller Disclosure
Schedule:

(a)        All Tax Returns required to be filed by or with respect to Seller
have been timely filed, and all such Tax Returns are complete and correct in all
material respects. Seller has paid all Taxes that are due from or with respect
to Seller for the periods covered by such Tax Returns and has made all required
estimated Tax payments sufficient to avoid penalties for underpayment. The
accrual for Taxes in the Interim Balance Sheet is adequate to cover all unpaid
Taxes (whether or not disputed and whether or not due) of Seller with respect to
all taxable periods ending on or before December 31, 2013. Seller has not
incurred any Tax after December 31, 2013, except for Taxes incurred in the
Ordinary Course of Business.

(b)        (i) the Tax Returns referred to in clause (a) above have not been
examined by the IRS or other appropriate Governmental Entity, or the period for
assessment of the Taxes in respect of which such Tax Returns were required to be
filed has expired, (ii) there is no audit, examination, suit, investigation or
similar proceeding pending or, to the Knowledge of Seller, proposed or
threatened with respect to Taxes of Seller, and, to the Knowledge of Seller, no
basis exists therefor; and (iii) there are no outstanding waivers extending the
statutory period of limitation relating to the payment of Taxes due from Seller.

10

 



(c)        Section 2.6(c) of the Seller Disclosure Schedule sets forth the
amount of net operating losses, net capital losses, foreign Tax credits and
investment and other Tax credits of Seller as of the date of the Interim Balance
Sheet.

(d)        All Taxes that Seller has been required by Law or Legal Requirement
to withhold or to collect for payment have been duly withheld and collected and
have been paid or accrued, reserved against and added on the books of Seller.
Seller has complied in all material respects with all information reporting and
backup withholding requirements, including maintenance of required records with
respect thereto, in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party.

(e)        There are no liens for Taxes on the assets of Seller, except for
liens relating to current Taxes not yet due and payable.

(f)        All Tax Returns filed by (or that include on a consolidated basis)
Seller are true, correct and complete. There is no tax sharing agreement that
will require any payment by Seller after the date of this Agreement. Seller is
not, and within the five-year period preceding the Closing Date has not been, an
“S” corporation.

2.6.        Contracts; No Defaults.

(a)        Section 2.6 of the Seller Disclosure Schedule lists each Contract to
which Seller is a party or to which Seller or any of Seller’s properties is
subject or by which any thereof is bound that is deemed a Material Contract
under this Agreement. Unless otherwise so noted in Section 2.6 of the Seller
Disclosure Schedule, each such Seller Material Contract was entered into in the
Ordinary Course of Business. Each Seller Material Contract that (a) after the
Balance Sheet Date obligates Seller to pay or receive an amount of $50,000 or
more, (b) has an unexpired term as of the date of this Agreement in excess of
one year, (c) represents a Contract upon which the Business is substantially
dependent or which otherwise could be material to the Business, (d) relates to
indebtedness for money borrowed or provides for an extension of credit,
(e) limits or restricts the ability of Seller to compete or otherwise to conduct
its business in any manner or place, (f) provides for a guaranty or indemnity by
Seller, (g) grants a power of attorney, agency or similar authority to another
Person, (h) contains a right or obligation of any Associate, Affiliate, officer
or director of Seller to Seller, (i) is an employment contract, consulting
agreement, stockholder agreement or voting trust or (j) was not made in the
Ordinary Course of Business will be deemed to be a Material Contract and has
been identified in Section 2.6 of the Seller Disclosure Schedule. True copies of
the Seller Material Contracts appearing in Section 2.6 of the Seller Disclosure
Schedule, including all amendments and supplements thereto, and a written
description of the terms of all oral Seller Material Contracts, have been
delivered to Buyer.

11

 



(b)        Section 2.6 of the Seller Disclosure Schedule lists (under the
appropriate subsection) all of the Seller Material Contracts (if any). In
addition (as applicable), Section 2.6(b) of the Seller Disclosure Schedule sets
forth reasonably complete details about such Seller Material Contracts,
including the parties to such Seller Material Contracts, the amount of the
remaining commitment of Seller under such Seller Material Contracts and the
Seller offices where details relating to the Seller Material Contracts are
located.

(c)        Except as set forth in Section 2.6(c) of the Seller Disclosure
Schedule, each Seller Material Contract identified or required to be identified
in Section 2.6 of the Seller Disclosure Schedule is in full force and effect and
is valid and enforceable in accordance with its terms.

(d)        Each Seller Material Contract is valid and subsisting; Seller has
duly performed all of Seller’s obligations thereunder to the extent that such
obligations to perform have accrued; and no breach or default, alleged breach or
default, or event that would (with the passage of time, notice or both)
constitute a material breach or default, thereunder by Seller or, to the
Knowledge of Seller, any other party or obligor with respect thereto, has
occurred or as a result of this Agreement or performance hereof will occur.
Consummation of the transactions contemplated by this Agreement will not (and
will not give any Person a right to) terminate or modify any right of, or
accelerate or augment any obligation of, Seller under any of the Contracts
listed in Section 2.6 of the Seller Disclosure Schedule, except as set forth in
Section 2.6(e) of the Seller Disclosure Schedule

2.7.        Assets; Absence of Liens and Encumbrances. Except as set forth in
Section 2.7 of the Seller Disclosure Schedule, Seller owns, leases or has the
legal right to use all of the material assets, properties and rights of every
kind, nature, character and description, including real property and personal
property (other than Intellectual Property, which is covered by Section 2.9),
used or intended to be used in the conduct of the Seller Business or otherwise
owned or leased by Seller and, with respect to contract rights, is a party to
and enjoys the right to the benefits of all Seller Material Contracts used or
intended to be used by Seller in or relating to the conduct of the Seller
Business (all such properties, assets and contract rights being the “Seller
Assets”). Seller has good and marketable title to, or, in the case of leased or
subleased Seller Assets, valid and subsisting leasehold interests in, all the
Seller Assets, free and clear of all mortgages, liens, pledges, charges, claims,
defects of title, restrictions, infringements, security interests or
encumbrances of any kind or character (“Liens”) except for (x) Liens for current
Taxes not yet due and payable and (y) Liens that have arisen in the Ordinary
Course of Business and that do not, individually or in the aggregate, materially
detract from the value, or materially interfere with the present or contemplated
use, of the Seller Assets subject thereto or affected thereby.

2.8.        No Undisclosed Liabilities. Except as set forth in Section 2.8 of
the Seller Disclosure Schedule, Seller has no liabilities or obligations of any
nature (whether known or unknown and whether absolute, accrued, contingent or
otherwise) except for liabilities or obligations reflected or reserved against
in the Seller Interim Balance Sheet and current liabilities incurred in the
Ordinary Course of Business since the Seller Interim Balance Sheet Date.

2.9.        Intellectual Property. Section 2.9 of the Seller Disclosure Schedule
contains a complete and correct list of (a) all Intellectual Property that is
owned by Seller and primarily related to, used in, held for use in connection
with or necessary for the conduct of, or otherwise material to, the Seller
Business, (b) all Contracts pursuant to which Seller has licensed Intellectual
Property to, or the use of Intellectual Property otherwise is permitted by, any
other Person and (c) all Contracts pursuant to which Seller has had Intellectual
Property licensed to Seller or otherwise has been permitted to use Intellectual
Property.

12

 



2.10.        Corporate Authorization. Subject to required approval by the
Stockholders of Seller, Seller has all requisite corporate power and authority
to execute, deliver and perform each Transaction Document to which it is a
party. The execution, delivery and performance of the Transaction Documents to
which Seller is a party have been duly authorized by all necessary corporate
action on the part of Seller, subject only to the approval of the Merger by the
Stockholders of Seller as contemplated by Section 6.1(a). This Agreement
constitutes, and the other Transaction Documents to which Seller is a party,
when executed by Seller, will constitute, the valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms.
The affirmative vote of the holders of a majority of the then-outstanding shares
of Seller Common Stock is the only vote of the holders of Seller Common Stock
necessary under the Nevada Law to approve this Agreement and the transactions
contemplated hereby. Seller’s Board of Directors has (a) unanimously approved
and adopted this Agreement and the Merger, (b) determined that in its opinion
the Merger is in the best interests of the Stockholders of Seller and is on
terms that are fair to the Stockholders of Seller and (c) recommended that the
Stockholders of Seller approve this Agreement and the Merger.

2.11.       Authorization. The execution, delivery and performance by Seller of
the Transaction Documents to which Seller is a party and the consummation of the
transactions contemplated thereby require no action by or in respect of, or
filing with, any Governmental Entity except for (a) the filing of the Articles
of Merger as provided in Section 1.1 and (b) other filings and Approvals
described in Section 2.11 of the Seller Disclosure Schedule (if any).

2.12.       Non-Contravention.

(a)        The execution, delivery and performance by Seller of the Transaction
Documents to which Seller is a party and the consummation by Seller of the
transactions contemplated thereby do not and will not (i) violate the charter
documents of Seller, (ii) assuming compliance with the matters referred to in
Section 2.11 of the Seller Disclosure Schedule, violate any applicable Law or
Legal Requirement, (iii) require any consent or other action by any Person
under, constitute a default under or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Seller or to a loss
of any benefit to which Seller is entitled under any provision of any Seller
Material Contract or any Permit or Approval affecting, or relating in any way
to, the Seller Business or (iv) result in the creation or imposition of any
Encumbrance on any asset of Seller or of the Seller Subsidiary except, in the
case of clauses (ii), (iii) and (iv), for such matters as would not,
individually or in the aggregate, have a Seller Material Adverse Effect or
materially impair the ability of Seller to consummate the transactions
contemplated by this Agreement.

13

 



(b)        Except as set forth in Section 2.12 of the Seller Disclosure
Schedule, neither the execution and delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated hereby will,
directly or indirectly (with or without notice or lapse of time): (i)
contravene, conflict with or result in a violation of (A) any provision of the
Organizational Documents of Seller or (B) any resolution adopted by the Board of
Directors or the Stockholders of Seller; (ii) contravene, conflict with or
result in a violation of, or give any Governmental Entity or other Person the
right to challenge any of the transactions contemplated by this Agreement or to
exercise any remedy or obtain any relief under, any Legal Requirement or any
Order to which Seller, or any of the assets owned or used by Seller, may be
subject; (iii) contravene, conflict with or result in a violation of any of the
terms or requirements of, or give any Governmental Entity the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by Seller or that otherwise relates to the business of, or any of
the assets owned or used by, Seller ; (iv) contravene, conflict with or result
in a violation or breach of any provision of, or give any Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify, any Seller Contract; or (v)
result in the imposition or creation of any Encumbrance on or with respect to
any of the assets owned or used by Seller .

2.13.        Legal Proceedings. No Order has been issued and no Action is
pending, or, to the Knowledge of Seller, threatened against or affecting Seller
or any of its properties or assets that individually or when aggregated with one
or more other Orders or Actions has or might reasonably be expected to have a
Seller Material Adverse Effect or materially impair the ability of Seller to
perform Seller’s obligations under the Transaction Documents or any aspect of
the transactions contemplated thereby. There is no matter as to which Seller has
received any notice, claim or assertion, or, to the Knowledge of Seller, that
otherwise has been threatened or is reasonably expected to be threatened or
initiated, against or affecting any director, officer, employee, agent or
representative of Seller or any other Person, nor to the Knowledge of Seller is
there any reasonable basis therefore, in connection with which any such Person
has or may reasonably be expected to have any right to indemnification by
Seller.

2.14.        Compliance With Law and Legal Requirements; Governmental
Authorizations.

(a)        Except as set forth in Section 2.14(a) of the Seller Disclosure
Schedule:

(i)                 Seller is, and at all times since the date of its respective
initial incorporation, formation or organization has been, in full compliance
with each Law and Legal Requirement that is or was applicable to it or to the
conduct or operation of its business or the ownership or use of any of its
assets;

(ii)               no event has occurred or circumstance exists that (with or
without notice or lapse of time) (A) may constitute or result in a violation by
Seller of, or a failure on the part of Seller to comply with, any Law or Legal
Requirement or (B) may give rise to any obligation on the part of Seller to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature; and

(iii)             Seller has not received, at any time since the date of its
respective initial incorporation, formation or organization, any notice or other
communication (whether oral or written) from any Governmental Entity or any
other Person regarding (A) any actual, alleged, possible or potential violation
of, or failure to comply with, any Law or Legal Requirement or (B) any actual,
alleged, possible or potential obligation on the part of Seller to undertake, or
to bear all or any portion of the cost of, any remedial action of any nature.

14

 



(b)         Section 2.14(b) of the Seller Disclosure Schedule contains a
complete and accurate list of each Governmental Authorization that is held by
Seller or that otherwise relates to the business of, or to any of the assets
owned or used by, Seller. Each Governmental Authorization listed or required to
be listed in Section 2.14(b) of the Seller Disclosure Schedule is valid and in
full force and effect.

2.15.        Minute Books. The minute books of Seller accurately reflect all
material actions and proceedings taken to date by the Stockholders of Seller,
the Board of Directors of Seller and committees thereof, and such minute books
contain true and complete copies of the charter documents of Seller and all
related amendments. The stock record book of Seller reflects accurately all
transactions in Seller’s capital stock of all classes.

2.16.        Due Diligence Materials. All documents, agreements and other
materials provided by Seller to Buyer or any representative of Buyer in
connection with the due diligence conducted in connection with the transactions
contemplated by this Agreement have been true, correct and complete originals or
copies of the documents, agreements and other materials purported to be provided
or to which access has been given.

2.17.        Tax Matters. Neither Seller nor any of Seller’s Affiliates has
taken or agreed to take any action that would prevent the Merger from
constituting a reorganization qualifying under Section 368(a) of the Code.
Seller is not aware of any agreement, plan or other circumstance that would
prevent the Merger from qualifying as a reorganization under Section 368(a) of
the Code.

2.18.        Disclosure.

(a)        No representation or warranty of Seller in this Agreement and no
statement in the Seller Disclosure Schedule omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.

(b)        No notice given pursuant to Section Error! Reference source not
found. will contain any untrue statement or omit to state a material fact
necessary to make the statements therein or in this Agreement, in light of the
circumstances in which they were made, not misleading.

2.19.        Brokers Or Finders. No Brokers have been involved on behalf of
Seller in this Agreement and the contemplated transactions.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller and the Stockholders of Seller
that the statements contained in this ARTICLE III are true and correct as of the
date of this Agreement and as of the Effective Time (except for any such
representation and warranty that expressly is made as of a specific date, in
which case such representation and warranty shall be true and correct as of such
date), subject to such qualifications as are set forth in the disclosure
schedule delivered by Buyer to Seller concurrently with the execution of this
Agreement (the “Buyer Disclosure Schedule”). The Buyer Disclosure Schedule shall
be arranged according to specific Sections in this ARTICLE III and shall provide
exceptions to, or otherwise qualify in reasonable detail, only the corresponding
Section in this ARTICLE III.

 



15

 

 

3.1.        Organization and Related Matters.

(a)        Buyer is a corporation duly organized, validly existing and in good
standing under the Nevada Law. Buyer has all corporate power, Permits and
Approvals necessary to own its properties and assets and to carry on its
business as now conducted and is duly qualified or licensed to do business as a
foreign corporation in good standing in all jurisdictions in which the character
or the location of the assets owned or leased by Buyer or the nature of the
business conducted by Buyer requires licensing or qualification and where the
failure to be so licensed or qualified would have a Buyer Material Adverse
Effect. Section 3.1(a) of the Buyer Disclosure Schedule correctly lists the
current directors and executive officers of Buyer. Buyer is a registered or
reporting company under the Exchange Act.

(b)        Buyer has delivered to Seller, or publicly disclosed in its filings
with the SEC, true, correct and complete copies of the Organizational Documents
of Buyer, as currently in effect.

3.2.        Capitalization.

(a)        The authorized capital stock of Buyer consists of 2,000,000,000
shares of Common Stock, par value $0.001 (the “Common Stock”) and 100,000,000
shares of preferred stock, par value $0.001 per share (the “Preferred Stock”).
On the date of this Agreement, there are outstanding approximately 2,000,000,000
shares of Buyer Common Stock. On the date of this Agreement, no shares of
preferred stock are outstanding. All outstanding shares of Buyer Common Stock
have been duly authorized and validly issued and are fully paid and
non-assessable.

(b)        The only stock incentive plan, stock option plan or any other similar
plan or arrangement currently in effect is Buyer’s 2007 Stock Option Plan.

(c)        Except as set forth in this Section and in Section 3.2 of the Buyer
Disclosure Schedule, there are no outstanding (i) shares of capital stock or
voting securities of Buyer, (ii) securities of Buyer convertible into or
exchangeable for shares of capital stock or voting securities of Buyer or (iii)
options, warrants, restricted stock, other stock-based compensation awards or
other rights to acquire from Buyer or other obligations of Buyer to issue any
capital stock, voting securities or securities convertible into or exchangeable
for capital stock or voting securities of Buyer. There are no outstanding
obligations of Buyer to repurchase, redeem or otherwise acquire any securities
referred to in clauses (i), (ii) or (iii) above in this paragraph.

16

 



3.3.        Financial Statements.

(a)        Buyer has delivered to Seller (a) an unaudited consolidated balance
sheet of Buyer as of June 30, 2014 (the “Buyer Interim Balance Sheet,” and, such
date, the “Buyer Interim Balance Sheet Date”) (b) audited consolidated balance
sheets of Buyer as of December 31, 2013 and 2012 and the related unaudited
income statements, statements of operations, cash flows, for the years then
ended, 2013 and 2012. Such financial statements and notes thereto fairly present
the financial condition and the results of operations, changes in stockholder’s
equity and cash flow of Buyer as at the respective dates of and for the periods
referred to in such financial statements, all in accordance with GAAP, subject
in the case of interim financial statements to normal recurring year-end
adjustments (the effect of which will not, individually or in the aggregate, be
materially adverse) and the absence of notes (that, if presented, would not
differ materially from those included in the Buyer Interim Balance Sheet). The
financial statements referred to in this Section 3.3 reflect the consistent
application of such accounting principles throughout the periods involved. No
financial statements of any other Person are required by GAAP to be included in
the financial statements of Buyer. All of the foregoing financial statements are
referred to collectively in this Agreement as the “Buyer Financial Statements.”

(b)        Except as set forth in Section 3.3 of the Buyer Disclosure Schedule,
since the Buyer Interim Balance Sheet Date, whether or not in the Ordinary
Course of Business, there has not been, occurred or arisen:

(i)                 any event, occurrence, development or state of circumstances
or facts that would, individually or in the aggregate, have a material adverse
effect on the Business;

(ii)               any declaration, setting aside or payment of any dividend or
other distribution with respect to any shares of Buyer Capital Stock, or any
repurchase, redemption or other acquisition by Buyer of any outstanding shares
of capital stock or other securities of, or other ownership interests in, Buyer;

(iii)             any incurrence, assumption or guarantee by Buyer of any
indebtedness for borrowed money;

(iv)             any creation or other incurrence by Buyer of any Encumbrance on
any material asset;

(v)               any making of any material loan, advance or capital
contribution to or investment in any Person;

(vi)             any damage, destruction or other casualty loss (whether or not
covered by insurance) affecting the Business;

(vii)           any transaction or commitment made, or any Contract entered into
by Buyer, involving the acquisition or disposition of any material asset of
Buyer;

(viii)         amendment to the Organizational Documents of Buyer;

(ix)             payment or increase by Buyer of any bonus, salary or other
compensation to any independent contractor, stockholder, director, officer or
(except in the Ordinary Course of Business) employee or entry into any
employment, severance or similar Contract with any director, officer or
employee;

17

 



(x)               entry into, termination of or receipt of notice of termination
by Buyer of (i) any license, distributorship, dealer, sales representative,
joint venture, credit or similar agreement or (ii) any Contract or transaction
involving a total remaining commitment by or to Buyer of at least $10,000; or

(xi)             sale (other than sales of inventory in the Ordinary Course of
Business), lease or other disposition of any asset or property of Buyer or
mortgage, pledge or imposition of any lien or other encumbrance on any material
asset or property of Buyer, including the sale, lease or other disposition of
any Intellectual Property.

3.4.        Absence of Certain Changes or Events. Since the Buyer Interim
Balance Sheet Date, except as contemplated by or as disclosed in this Agreement,
Buyer has conducted its business only in the Ordinary Course of Business, and,
since the Buyer Interim Balance Sheet Date, there has not been any Buyer
Material Adverse Effect.

3.5.        Taxes. Except as set forth in Section 3.5 of the Buyer Disclosure
Schedule:

(a)        All Tax Returns required to be filed by or with respect to Buyer have
been timely filed, and all such Tax Returns are complete and correct in all
material respects. Buyer has paid all Taxes that are due from or with respect to
Buyer for the periods covered by such Tax Returns and has made all required
estimated Tax payments sufficient to avoid penalties for underpayment. The
accrual for Taxes in the Interim Balance Sheet is adequate to cover all unpaid
Taxes (whether or not disputed and whether or not due) of Buyer with respect to
all taxable periods ending on or before December 31, 2013. Buyer has not
incurred any Tax after December 31, 2013, except for Taxes incurred in the
Ordinary Course of Business.

(b)        (i) the Tax Returns referred to in clause (a) above have not been
examined by the IRS or other appropriate Governmental Entity, or the period for
assessment of the Taxes in respect of which such Tax Returns were required to be
filed has expired, (ii) there is no audit, examination, suit, investigation or
similar proceeding pending or, to the Knowledge of Buyer, proposed or threatened
with respect to Taxes of Buyer, and, to the Knowledge of Buyer, no basis exists
therefor; and (iii) there are no outstanding waivers extending the statutory
period of limitation relating to the payment of Taxes due from Buyer.

(c)        Section 3.5(c) of the Buyer Disclosure Schedule sets forth the amount
of net operating losses, net capital losses, foreign Tax credits and investment
and other Tax credits of Buyer as of the date of the Interim Balance Sheet.

(d)        All Taxes that Buyer has been required by Law or Legal Requirement to
withhold or to collect for payment have been duly withheld and collected and
have been paid or accrued, reserved against and added on the books of Buyer.
Buyer has complied in all material respects with all information reporting and
backup withholding requirements, including maintenance of required records with
respect thereto, in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party.

(e)        There are no liens for Taxes on the assets of Buyer, except for liens
relating to current Taxes not yet due and payable.

(f)       All Tax Returns filed by (or that include on a consolidated basis)
Buyer are true, correct and complete. There is no tax sharing agreement that
will require any payment by Buyer after the date of this Agreement. Buyer is
not, and within the five-year period preceding the Closing Date has not been, an
“S” corporation.

18

 



3.6.         Contracts.

(a)         Section 3.6(a) of the Buyer Disclosure Schedule lists (under the
appropriate subsection) all of the Buyer Material Contracts (if any) which have
not been publicly filed with the SEC.

(b)        Except as set forth in Section 3.6(b) of the Buyer Disclosure
Schedule, each Buyer Material Contract identified or required to be identified
in Section 3.6(a) of the Buyer Disclosure Schedule is in full force and effect
and is valid and enforceable in accordance with its terms.

3.7.         Title To Property; Encumbrances Section 3.7 of the Buyer Disclosure
Schedule contains a complete and accurate list of all real property, leaseholds
or other interests therein owned by Buyer or any Buyer Subsidiary. Buyer has
delivered or made available to Seller copies of the deeds and other instruments
(as recorded) by which Buyer acquired such real property and interests, and
copies of all title insurance policies, opinions, abstracts and surveys in the
possession of Buyer and relating to such property or interests. Buyer does not
own any real property.

3.8         No Undisclosed Liabilities. Except as set forth in Section 3.8 of
the Buyer Disclosure Schedule, Buyer has no liabilities or obligations of any
nature (whether known or unknown and whether absolute, accrued, contingent or
otherwise) except for liabilities or obligations reflected or reserved against
in the Buyer Interim Balance Sheet and current liabilities incurred in the
Ordinary Course of Business since the Buyer Interim Balance Sheet Date. Prior to
the Closing Date, Buyer will pay or otherwise satisfy and discharge any and all
liabilities unless otherwise agreed by Seller in writing.

3.9         Corporate Authorization. Subject to required approval by the
Stockholders of Buyer, Buyer has all necessary corporate power and authority to
execute, deliver and perform each Transaction Document to which it is a party.
The execution, delivery and performance of the Transaction Documents to which
Buyer is a party have been duly authorized by all necessary corporate action on
the part of Buyer, subject only to the approval of the Merger by the
Stockholders of Buyer as contemplated by Section 6.1(a). This Agreement
constitutes, and the other Transaction Documents to which Buyer is a party, when
executed by Buyer, will constitute, the valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms. The
affirmative vote of the holders of a majority of the shares of Buyer Common
Stock is the only vote of the holders of any Smart Data capital stock necessary
under the Nevada Law to approve this Agreement and the transactions contemplated
hereby. Buyer’s Board of Directors has (a) unanimously approved and adopted this
Agreement and the Merger, (b) determined that in its opinion the Merger is in
the best interests of the Stockholders of Buyer and is on terms that are fair to
the Stockholders of Buyer and (c) recommended that the Stockholders of Buyer
approve this Agreement and the Merger.

3.10         Authorization. The execution, delivery and performance by Buyer of
the Transaction Documents to which Buyer is a party and the consummation of the
transactions contemplated thereby require no action by or in respect of, or
filing with, any Governmental Entity except for (a) the filing of the Articles
of Merger as provided in Section 1.1, (b) filings required under the Securities
Act (as applicable), under the Exchange Act and under applicable state Blue Sky
Laws and (c) other filings and Approvals described in Section 3.13 of the Buyer
Disclosure Schedule (if any).

19

 



3.11         Non-Contravention.

(a)        The execution, delivery and performance by Buyer of the Transaction
Documents to which Buyer is a party and the consummation by Buyer of the
transactions contemplated thereby do not and will not (i) violate the Articles
of Incorporation or Bylaws of Buyer, (ii) assuming compliance with the matters
referred to in Section 0 of the Buyer Disclosure Schedule, violate any
applicable Law, (iii) except for the approval of the Stockholders of Buyer,
require any consent or other action by any Person under, constitute a default
under or give rise to any right of termination, cancellation or acceleration of
any right or obligation of Buyer or to a loss of any benefit to which Buyer is
entitled under any provision of any Contract binding on Buyer or any Permit or
Approval affecting, or relating in any way to, the assets or business of Buyer
or (iv) result in the creation or imposition of any Encumbrance on any material
asset of Buyer except, in the case of clauses (ii), (iii) and (iv), for such
matters as would not, individually or in the aggregate, have a Buyer Material
Adverse Effect or materially impair the ability of Buyer to consummate the
transactions contemplated by this Agreement.

(b)         Except as set forth in Section 0 of the Buyer Disclosure Schedule,
neither the execution and delivery of this Agreement nor the consummation or
performance of any of the transactions contemplated hereby will, directly or
indirectly (with or without notice or lapse of time): (i) contravene, conflict
with or result in a violation of (A) any provision of the Organizational
Documents of Buyer or (B) any resolution adopted by the Board of Directors or
the Stockholders of Buyer; (ii) contravene, conflict with or result in a
violation of, or give any Governmental Entity or other Person the right to
challenge any of the transactions contemplated by this Agreement or to exercise
any remedy or obtain any relief under, any Legal Requirement or any Order to
which the Buyer, or any of the assets owned or used by Buyer, may be subject;
(iii) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Entity the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Buyer or that otherwise relates to the business of, or any of the assets
owned or used by, Buyer; (iv) contravene, conflict with or result in a violation
or breach of any provision of, or give any Person the right to declare a default
or exercise any remedy under, or to accelerate the maturity or performance of,
or to cancel, terminate or modify, any Buyer Contract; or (v) result in the
imposition or creation of any Encumbrance on or with respect to any of the
assets owned or used by Buyer.

3.15.        Legal Proceedings. No Order has been issued and no Action is
pending, or, to the Knowledge of Buyer, threatened against or affecting Buyer or
any of Buyer’s properties or assets that individually or when aggregated with
one or more other Orders or Actions has or might reasonably be expected to have
a Buyer Material Adverse Effect or materially impair the ability of Buyer to
perform Buyer’s obligations under the Transaction Documents or any aspect of the
transactions contemplated thereby. Section 3.15 of the Buyer Disclosure Schedule
lists each Order or Action that involves a claim or threatened claim of
aggregate liability in excess of $25,000 against, or that enjoins or compels or
seeks to enjoin or to compel any activity by, Buyer. There is no matter as to
which Buyer has received any notice, claim or assertion, or, to the Knowledge of
Buyer, that otherwise has been threatened or is reasonably expected to be
threatened or initiated, against or affecting any director, officer, employee,
agent or representative of Buyer, Buyer or any other Person, nor to the
Knowledge of Buyer is there any reasonable basis therefor, in connection with
which any such Person has or may reasonably be expected to have any right to
indemnification by Buyer.

20

 



3.16.        Compliance With Law; Governmental Authorizations.

(a)         Except as set forth in Section 3.16(a) of the Buyer Disclosure
Schedule:

(i)                 Buyer is, and at all times since the date of its initial
incorporation has been, in full compliance with each Law and Legal Requirement
that is or was applicable to it or to the conduct or operation of its business
or the ownership or use of any of its assets;

(ii)               no event has occurred or circumstance exists that (with or
without notice or lapse of time) (A) may constitute or result in a violation by
Buyer of, or a failure on the part of Buyer to comply with, any Law or Legal
Requirement or (B) may give rise to any obligation on the part of Buyer to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature; and

(iii)             Buyer has not received, at any time since the date of its
initial incorporation, any notice or other communication (whether oral or
written) from any Governmental Entity or any other Person regarding (A) any
actual, alleged, possible or potential violation of, or failure to comply with,
any Law or Legal Requirement or (B) any actual, alleged, possible or potential
obligation on the part of Buyer to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature.

(b)         Section 3.16(b) of the Buyer Disclosure Schedule contains a complete
and accurate list of each Governmental Authorization that is held by Buyer or
that otherwise relates to the business of, or to any of the assets owned or used
by, Buyer. Each Governmental Authorization listed or required to be listed in
Section 3.16(b) of the Buyer Disclosure Schedule is valid and in full force and
effect.

3.17.        Employees. (a)          Buyer has no employee disputes existing, or
to Buyer’s Knowledge, threatened, involving strikes, work stoppages, slow downs
or lockouts.

3.18.       Employee Benefits.

(a)        Buyer has no ERISA Affiliates. Buyer has no employee benefit plan,
whether written or unwritten, to which Buyer is or during the last three years
has been a party or by which any of them is or during the last three years has
been bound, legally or otherwise, including (i) any profit-sharing, deferred
compensation, bonus, stock option, stock purchase, pension, retainer,
consulting, retirement, severance, welfare or incentive plan, agreement or
arrangement, (ii) any plan, agreement or arrangement providing for “fringe
benefits” or perquisites to employees, officers, directors or agents, including
but not limited to benefits relating to company automobiles, clubs, vacation,
child care, parenting, sabbatical, sick leave, medical, dental, hospitalization,
life insurance and other types of insurance or (iii) any other “employee benefit
plan” (within the meaning of Section 3(3) of ERISA).

21

 



(i)                 The consummation, announcement or other action relating to
the transactions contemplated by this Agreement will not (either alone or upon
the occurrence of any additional or further acts or events) result in any
(i) payment (whether of severance pay or otherwise) becoming due from Buyer to
any officer, employee, former employee, director or former director thereof or
to the trustee under any “rabbi trust” or similar arrangement or (ii) benefit
under any such plan or arrangement being established, accelerated, vested or
payable.

3.19.        Environmental Law Compliance. There are no pending or, to Buyer’s
Knowledge, threatened claims, suits or proceedings arising out of or related to
any noncompliance with any Environmental Laws in connection with the Business.
Buyer has complied and is in compliance with all Laws applicable to the Business
relating to environmental protection, including standards relating to air,
water, land and the generation, storage. transportation, treatment or disposal
of, Hazardous Substances (collectively, “Environmental Laws”), except where
non-compliance with any such Laws would not have a material adverse effect on
the Business.

3.20.        Related Party Transactions. Except as set forth in Section 3.20 of
the Buyer Disclosure Schedule or as otherwise disclosed in the Notes to the
Buyer Financial Statements, no director or officer of Buyer and no Person
related to any of them by consanguinity or marriage has any direct or indirect
interest in (i) any equipment or other property, real or personal, tangible or
intangible, including any item of intellectual property, used in connection with
or pertaining to the Business, or (ii) any creditor, supplier, customer,
manufacturer, agent, representative, or distributor of products of Buyer;
provided, however, that (A) no such director or officer or other Person will be
deemed to have such an interest solely by virtue of the ownership of less than
5% of the outstanding voting stock or debt securities of any publicly held
company, the stock or debt securities of which are traded on a recognized stock
exchange or quoted on the National Association of Securities Dealers Automated
Quotation System, and (B) no such director or officer or other Person will be
deemed to have such an interest solely by virtue of the ownership by a
partnership in which he is a partner of less than 5% of the outstanding voting
stock or debt securities of any privately held company.

3.21.        Due Diligence Materials. All documents, agreements and other
materials provided by Buyer to Seller or any representative of Seller in
connection with the due diligence conducted in connection with the transactions
contemplated by this Agreement have been true, correct and complete originals or
copies of the documents, agreements and other materials purported to be provided
or to which access has been given.

3.22.        Tax Matters. Neither Buyer nor any of Buyer’s Affiliates has taken
or agreed to take any action that would prevent the Merger from constituting a
reorganization qualifying under Section 368(a) of the Code. Buyer is not aware
of any agreement, plan or other circumstance that would prevent the Merger from
qualifying as a reorganization under Section 368(a) of the Code.

3.23.        Disclosure.

(a)        No representation or warranty of Buyer in this Agreement and no
statement in the Buyer Disclosure Schedule omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.

22

 



(b)        No notice given pursuant to Section 3.23(b) will contain any untrue
statement or omit to state a material fact necessary to make the statements
therein or in this Agreement, in light of the circumstances in which they were
made, not misleading.

3.24.        No Brokers Or Finders. No agent, broker, finder, investment or
commercial banker or other Person or firm engaged by or acting on behalf of
Buyer or any of its Affiliates or any agent of Buyer or any of its Affiliates in
connection with the negotiation, execution or performance of this Agreement or
the transactions contemplated by this Agreement is or will be entitled to any
broker’s or finder’s or similar fee or other commission as a result of this
Agreement or such transactions.

3.25.        SEC Documents. Except as set forth in Section 3.25 of the Buyer
Disclosure Schedule or disclosed herein, Buyer has filed, or will file prior to
the Closing Date, all Buyer SEC Documents required to be filed by Buyer before
the date of this Agreement and before the Effective Time. On April 16, 2014,
Buyer filed a comprehensive Annual Report on Form 10-K covering the fiscal years
ended December 31, 2010, 2011 and 2012 and the quarterly periods with respect to
each of 2011 and 2012 (the “Comprehensive 2012 Form 10-K”) as part of its
efforts to become current in its filing obligations under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). Although the Buyer has
regularly made filings through Current Reports on Form 8-K when deemed
appropriate, the Comprehensive Form 10-K was the Buyer’s first annual periodic
filing with the SEC since the filing of its Annual Report on Form 10-K for the
year ended December 31, 2009. Included in the Comprehensive 2012 Form 10-K are
the Buyer’s unaudited financial statements for the fiscal years ended December
31, 2010, 2011 and 2012, which were not been previously filed with the SEC.
Separate quarterly reports on Form 10-Q were not filed with respect to quarterly
periods for 2011, 2012 and 2013. On May 12, 2014, Buyer filed an annual report
on Form 10-K with respect to the year ended December 31, 2013, on May 15, 2014,
Buyer filed a Quarterly Report on Form 10-Q for the quarter ended March 31, 2014
and on August 14, 2014, Buyer filed a Quarterly Report on Form 10-Q for the
quarter ended June 30, 2014 (collectively and together with the Comprehensive
2012 Form 10-K, the “Buyer Periodic Reports”). Except to the extent that
information contained in any Buyer Periodic Reports has been revised or
superseded by a later-filed Buyer SEC Document, filed and publicly available
before the date of this Agreement or before the Effective Time, none of the
Buyer Periodic Reports contains any untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

ARTICLE IV
CONDUCT BEFORE CLOSING

4.1.        Conduct of Seller. Except as provided in the Transaction Documents,
from the date of this Agreement until the Effective Time, except with the prior
written consent of Buyer, Seller will conduct its business in the Ordinary
Course of Business consistent with past practice, and will use its commercially
reasonable best efforts to preserve intact its business organization and
relationships with third parties and to keep available the services of its
current officers and employees.

23

 



4.2.        Conduct of Buyer. Except as provided in the Transaction Documents,
from the date of this Agreement until the Effective Time, except with the prior
written consent of Seller, Buyer will conduct its business in the Ordinary
Course of Business consistent with past practice and will use its commercially
reasonable best efforts to preserve intact its business organization and
relationships with third parties and to keep available the services of its
current officer and director.

4.3.        No Solicitation of Seller Competing Transactions. Seller will and
will direct and use commercially reasonable best efforts to cause its officers,
directors, employees, agents and representatives (including any investment
banker, attorney, financial advisor or accountant retained by Seller) not to
initiate, solicit or knowingly encourage, directly or indirectly (including by
way of furnishing non-public information or assistance), or take any other
action to facilitate knowingly, any inquiry or the making of any proposal that
constitutes, or reasonably may be expected to lead to, any Seller Competing
Transaction, or enter into or continue discussions or negotiations with any
Person in furtherance of such inquiries or to obtain a Seller Competing
Transaction, or agree to or endorse any Seller Competing Transaction, or
authorize any of its officers, directors or employees or any investment banker,
financial advisor, attorney, accountant or other representative retained by
Seller to take any such action, and Seller will notify Buyer of all inquiries or
proposals that Seller may receive relating to any of such matters and, if such
inquiry or proposal is in writing, will deliver to Buyer a copy of such inquiry
or proposal.

4.4.        No Solicitation of Buyer Competing Transactions. Buyer will and will
direct and use commercially reasonable best efforts to cause its officers,
directors, employees, agents and representatives (including any investment
banker, attorney, financial advisor or accountant retained by Buyer) not to
initiate, solicit or knowingly encourage, directly or indirectly (including by
way of furnishing non-public information or assistance), or take any other
action to facilitate knowingly, any inquiry or the making of any proposal that
constitutes, or reasonably may be expected to lead to, any Buyer Competing
Transaction, or enter into or continue discussions or negotiations with any
Person in furtherance of such inquiries or to obtain a Buyer Competing
Transaction, or agree to or endorse any Buyer Competing Transaction, or
authorize any of its officers, directors or employees or any investment banker,
financial advisor, attorney, accountant or other representative retained by
Buyer to take any such action, and Buyer will notify Seller of all inquiries or
proposals that Buyer may receive relating to any of such matters and, if such
inquiry or proposal is in writing, will deliver to Seller a copy of such inquiry
or proposal.

ARTICLE V
ADDITIONAL AGREEMENTS

5.1.        Access.

(a)        Seller will make available for inspection by Buyer and its
representatives, during normal business hours and in a manner so as not to
interfere with normal business operations, all of Seller’s records, premises,
Contracts and all other documents in Seller’s possession or control that are
reasonably requested by Buyer and its representatives to inspect and examine the
business and affairs of Seller and any of the Seller Subsidiaries. Seller will
cause its managerial employees, legal counsel and regular independent
accountants to be available upon reasonable advance notice to answer questions
of Buyer and Buyer’s representatives about the business and affairs of Seller
and the Seller Subsidiary. No examination by Buyer and its representatives will
constitute a waiver or relinquishment by Buyer of its rights to rely on Seller’s
covenants, representations and warranties made herein or pursuant hereto.

24

 



(b)        Buyer will make available for inspection by Seller and its
representatives, during normal business hours and in a manner so as not to
interfere with normal business operations, those of Buyer’s records, premises,
Contracts and all other documents in Buyer’s possession or control that are
reasonably requested by Seller and its representatives to inspect and examine
the business and affairs of Buyer Common Stock or the Buyer Preferred Stock (as
applicable). Buyer will cause its managerial employees, legal counsel and
regular independent accountants to be available upon reasonable advance notice
to answer questions of Seller and Seller’s representatives about the business
and affairs of Buyer. No examination by Seller and its representatives will
constitute a waiver or relinquishment by Seller of its rights to rely on Buyer’s
covenants, representations and warranties made herein or pursuant hereto.

5.2.        Due Diligence.

(a)       Seller covenants and agrees to all of the terms and provisions set
forth in this Section 5.2(a). Between the date of this Agreement and the
Effective Time, in addition to Buyer’s rights provided by Section 5.1(a), Buyer,
acting through Buyer’s own personnel, legal counsel, accountants and other
representatives and agents, shall have the full right to (a) examine the
offices, properties, equipment, invoices, customer records, agreement books and
records of Seller and of the Seller Subsidiary, (b) meet and discuss the Seller
Business and the operations, history and prospects of the Seller Business with
representatives and employees of Seller and the Seller Subsidiary and (c)
otherwise perform such due diligence review of Seller, the Seller Subsidiary and
the Seller Business as Buyer in its sole and absolute discretion deems necessary
or appropriate, including a due diligence review of the Contracts, assets,
rights, liabilities and Intellectual Property of Seller . Buyer’s
representatives and agents, with the assistance of Seller’s personnel and the
personnel of the Seller Subsidiary, will prepare an inventory of all assets and
other Intellectual Property of Seller and the Seller Subsidiary. Seller shall
promptly provide to Buyer copies of all documents related to the Seller Business
that Buyer reasonably requests. Buyer and Buyer’s representatives and agents
shall be permitted to meet with representatives and employees of Seller
individually and as a group. The due diligence review by Buyer will be at
Buyer’s sole expense, except that Seller shall make Seller’s and the Seller
Subsidiary’s employees, representatives, officers and accountants available to
Buyer without charge and shall provide copies of documents to Buyer without
charge. If the results of such due diligence review or meetings are not entirely
satisfactory or acceptable to Buyer for any reason whatsoever, as determined by
Buyer in Buyer’s reasonable discretion, then, notwithstanding any other term or
provision of this Agreement, Buyer will have no duty or obligation of any kind
or nature whatsoever to proceed with or to consummate any of the transactions
contemplated by this Agreement, including the Merger, or to negotiate revised
terms, provisions or conditions for any of the transactions contemplated by this
Agreement, including the Merger, and Buyer may terminate this Agreement without
payment of any damages or penalty.

25

 



(b)       Buyer covenants and agrees to all of the terms and provisions set
forth in this Section 5.2(b). Between the date of this Agreement and the
Effective Time, in addition to Seller’s rights provided by Section 5.1(b),
Seller, acting through Seller’s own personnel, legal counsel, accountants and
other representatives and agents, shall have the full right to (a) examine the
offices, properties, equipment, invoices, customer records, agreement books and
records of Buyer, (b) meet and discuss Buyer and the operations, history and
prospects of Buyer with representatives and employees of Buyer and (c) otherwise
perform such due diligence review of Buyer as Seller in its sole and absolute
discretion deems necessary or appropriate, including a due diligence review of
the Contracts, assets, rights, liabilities and Intellectual Property of Buyer.
Seller’s representatives and agents, with the assistance of Buyer’s personnel,
will prepare an inventory of all assets and other Intellectual Property of
Buyer. Buyer shall promptly provide to Seller copies of all documents related to
Buyer that Seller reasonably requests. Seller and Seller’s representatives and
agents shall be permitted to meet with representatives and employees of Buyer
individually and as a group. The due diligence review by Seller will be at
Seller’s sole expense, except that Buyer shall make Buyer’s employees,
representatives, officers and accountants available to Seller without charge and
shall provide copies of documents to Seller without charge. If the results of
such due diligence review or meetings are not entirely satisfactory or
acceptable to Seller for any reason whatsoever, as determined by Seller in
Seller’s reasonable discretion, then, notwithstanding any other term or
provision of this Agreement, Seller will have no duty or obligation of any kind
or nature whatsoever to proceed with or to consummate any of the transactions
contemplated by this Agreement, including the Merger, or to negotiate revised
terms, provisions or conditions for any of the transactions contemplated by this
Agreement, including the Merger, and Seller may terminate this Agreement without
payment of any damages or penalty.

5.3.            Preserve Accuracy of Representations and Warranties. Each of the
parties hereto shall maintain the truth and accuracy of the representations and
warranties made by such party in this Agreement. Each of the parties hereto
shall refrain, and shall cause each Person and Subsidiary controlled by such
party to refrain, from any act or omission that would or could render any
representation or warranty made by such party not true and accurate at the
Closing Date.

5.4.            Permits and Approvals. Seller and Buyer will cooperate with each
other and use their commercially reasonable best efforts to obtain (and will
immediately prepare all registrations, filings and applications, requests and
notices preliminary to) all Approvals and Permits that may be necessary or that
may be reasonably requested by the other party to consummate the transactions
contemplated by this Agreement, including under the Securities Act, the Exchange
Act and the state Blue Sky Laws.

5.5.            Buyer SEC Documents. Buyer covenants that it shall use its best
efforts to prepare and file with the SEC all reports, statements and other
information required by the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder. Buyer shall, prior to any filing or
submission, provide Seller with copies of any proposed filing. Buyer shall
prepare financial statements for all periods ending prior to the Closing Date
and shall cause such financial statements to be audited by its independent
certified public accountants. Buyer shall bear all expenses of such financial
statement preparation and audit.

5.6.            Written Consent of the Stockholders of Buyer. Buyer will, in
accordance with applicable Law and the Articles of Incorporation and Bylaws of
Buyer and as soon as reasonably practicable after the date of this Agreement,
obtain the requisite vote of the Stockholders of Buyer by written consent of the
Stockholders of Buyer to approve and adopt the Buyer Articles Amendment, this
Agreement and the transactions contemplated hereby, including the Merger. The
Buyer Articles Amendment shall specify Buyer’s new name after the Effective
Time.

26

 



5.7.            Buyer Reverse Stock Split. Subject to the approval of the
Stockholders of Buyer as required by the Nevada Law, Buyer will execute and file
with the Nevada Secretary of State the Buyer Articles of Amendment, if so
required, and take all other actions to effect a reverse stock split, whereby a
pre-determined number of outstanding shares (to be determined by Buyer in its
discretion), shall be split into one (1) share of Buyer Common Stock (the
“Reverse Stock Split”) in compliance with the Nevada Law, effective prior to the
Effective Time. The Parties currently contemplate that the ratio for the Reverse
Stock Split shall be approximately forty-to-one. In compliance with Nevada Law,
no fractional shares will be issued and each Buyer Stockholder who would
otherwise be entitled to fractional shares shall be entitled to receive the next
higher whole number of shares of Buyer Common Stock. The Parties hereto agree
that, after giving effect to (i) the Reverse Stock Split prior to the Effective
Time, and (ii) the issuance of Buyer Common Stock to the Seller immediately
after the Effective Time pursuant to the exchange described in Section 1.2(a),
there shall be approximately 750,000,000 shares of Buyer Common Stock issued and
outstanding.

5.8.            Blue Sky Laws. Buyer will take such steps as may be necessary to
comply with the securities and Blue Sky Laws of all jurisdictions that are
applicable to the issuance of shares of Buyer Common Stock in connection with
the Merger. Seller will use its commercially reasonable best efforts to assist
Buyer as may be necessary to comply with the securities and Blue Sky Laws of all
jurisdictions that are applicable in connection with the issuance of shares of
Buyer Common Stock in connection with the Merger.

5.9.            Written Consent of the Stockholders of Seller. Seller will, in
accordance with applicable Law and the organizational documents of Seller and as
soon as reasonably practicable after the date of this Agreement, obtain the
requisite vote of the Stockholders of Seller by written consent of the
Stockholders of Seller to approve and adopt this Agreement and the transactions
contemplated hereby, including the Merger.

5.10.          Conditions. Seller will use its commercially reasonable best
efforts to take all actions reasonably necessary or appropriate to cause each
condition set forth in Section 6.2 to be fulfilled on or before the Closing, and
Buyer will use its commercially reasonable best efforts to take all actions
reasonably necessary or appropriate to cause each condition set forth in
Section 6.3 to be fulfilled on or before the Closing.

5.11.          Reorganization. Seller and Buyer will each use its best efforts
to cause the business combination to be effected by the Merger to be qualified
as a “reorganization” described in Section 368(a) of the Code.

5.12.           Audited Financial Statements. The Seller covenants and agrees
with the Buyer to, as soon as reasonably practicable after the date hereof
(targeting within thirty (30) days of the date hereof), deliver to the Buyer
those audited and unaudited financial statements of the Seller as are required
by applicable SEC regulations in order to permit Buyer to make the SEC filings
required in respect of the Merger and transactions contemplated hereby in
accordance with this Agreement, including, but not limited to, audited financial
statements for the two most recently completed fiscal years of Seller, prepared
in accordance with United States Generally Accepted Accounting Procedures (“US
GAAP”) and audited in accordance with PCAOB audit standards, and unaudited
interim financial statements for the most recently completed stub period,
prepared in accordance with US GAAP.

27

 



5.13.          Audited Combined Financial Statements. Buyer and Seller shall
cause the independent auditors for Seller to prepare as soon as reasonably
practicable after the date hereof audited combined financial statements for the
combined operations of Buyer and Seller as may be required to be filed with the
SEC in accordance with applicable SEC rules, including Schedule 14C and Form
8-K.

5.14           Option Agreement. Buyer and Seller shall enter into an Option
Agreement, in substantially the form attached hereto as Exhibit D (the “Option
Agreement”).

ARTICLE VI
CONDITIONS TO CLOSING

6.1.            General Conditions. The obligations of the parties to consummate
the Merger are subject to the satisfaction of the following conditions:

(a)                Stockholder Approvals. This Agreement, including the Merger
must have been approved and adopted by the affirmative unanimous vote of the
holders of the then-outstanding shares of HDIMAX Acquisition Corporation Common
Stock and by the affirmative vote of the holders of not less than a majority of
then-outstanding voting capital stock shares of Seller Common Stock in
accordance with the respective Articles of Incorporation and Bylaws of Buyer and
Seller and the Nevada Law.

(b)                Governmental Approvals. The parties shall have obtained
timely from each Governmental Entity all Permits and Approvals (if any)
necessary for the consummation of, or in connection with, the Merger and the
several transactions contemplated hereby, including such approvals, waivers and
consents as may be required under the Securities Act and state Blue Sky Laws.

(c)                No Restraining Action. No Action will have been instituted or
threatened against Buyer or Seller before any Governmental Entity seeking to
restrain or prohibit the consummation of the transactions contemplated hereby.

(d)               Audited Surviving Corporation Financial Statements. Buyer and
Seller shall have caused the independent auditors for Seller to prepare audited
combined financial statements for the combined operations of Buyer and Seller as
may be required to be filed with the SEC in accordance with applicable SEC
rules, including Schedule 14C and Form 8-K.

(e)                Merger. The Articles of Merger shall have been filed with the
Nevada Secretary of State.

28

 



6.2.            Conditions to Obligations of Buyer. Unless waived, in whole or
part, in writing by Buyer, Buyer’s obligations hereunder are subject, before or
at the Closing, to the satisfaction of each of the following conditions:

(a)                Due Diligence. The results of Buyer’s due diligence review or
meetings pursuant to Section 5.2 must have been entirely satisfactory and
acceptable to Buyer, as determined by Buyer in Buyer’s reasonable discretion.

(b)               Representations and Warranties. The representations and
warranties of Seller contained in ARTICLE II will be true in all material
respects at the Closing Date with the same effect as though made at such time.
Seller will have performed all obligations and complied with all covenants and
conditions required by this Agreement to be performed or complied with by Seller
at or before the Closing Date, and Seller will have delivered to Buyer a
certificate of Seller in form and substance satisfactory to Buyer, dated the
Closing Date and signed by Seller’s Chief Executive Officer and Chief Financial
Officer, to such effect.

(c)                No Seller Material Adverse Effect. There will not have been
any Seller Material Adverse Effect since the Seller Interim Balance Sheet Date.

(d)               Corporate Proceedings. True and complete copies of all
corporate proceedings and documents effecting the authorization and approval of
the Transaction Documents and the transactions contemplated thereunder,
certified by the Chief Executive Officer of Seller, will have been furnished to
Buyer.

(e)                Transaction Documents. Seller will have executed and
delivered the Transaction Documents to which it is a party other than this
Agreement.

(f)                Approvals and Permits. Buyer must have obtained all Approvals
and Permits necessary to consummate the transactions contemplated hereby (if
any).

(g)               Seller Financial Statements. Seller shall have delivered to
Buyer the Seller Financial Statements and shall have prepared and delivered to
Buyer or Buyer’s independent auditors all financial information specified in
Section 5.12.

(h)               Option Agreement. A fully executed version of the Option
Agreement shall have been delivered by all parties thereto.

6.3.            Conditions to Obligations of Seller. Unless waived, in whole or
part, in writing by Seller, Seller’s obligations hereunder are subject, before
or at the Closing, to the satisfaction of each of the following conditions:

(a)                Due Diligence. The results of Seller’s due diligence review
or meetings must be satisfactory and acceptable to Seller, as determined by
Seller in Seller’s reasonable discretion.

(b)               Representations and Warranties. The representations and
warranties of Buyer contained in ARTICLE III will be true in all material
respects at the Closing Date with the same effect as though made at such time.
Buyer will have performed all obligations and complied with all covenants and
conditions required by this Agreement to be performed or complied with by Buyer
at or before the Closing Date, and Buyer will have delivered to Seller a
certificate of Buyer in form and substance satisfactory to Seller, dated the
Closing Date and signed by Buyer’s Chief Executive Officer and Chief Financial
Officer, to such effect.

29

 



(c)                No Buyer Material Adverse Effect. There will not have been
any Buyer Material Adverse Effect since the Buyer Interim Balance Sheet Date.

(d)               Corporate Proceedings. True and complete copies of all
corporate proceedings and documents effecting the authorization and approval of
the Transaction Documents and the transactions contemplated thereunder by Buyer,
certified by the Chief Executive Officer and the Secretary of Buyer, shall have
been furnished to Seller.

(e)                Transaction Documents. Buyer must have executed and delivered
the Transaction Documents to which Buyer is a party other than this Agreement.

(f)                Approvals and Permits. Seller must have obtained all
Approvals and Permits necessary to consummate the transactions contemplated
hereby (if any).

(g)               Management; New Corporate Name. Buyer shall have taken all
necessary corporate action such that immediately following the Closing: (i) the
sole director of Buyer shall be Raaj Kapur Brar and Buyer shall have taken no
further action to amend its Bylaw provisions relating to the size and membership
of its Board of Directors, (ii) the executive officer(s) of Buyer shall be Raaj
Kapur Brar and such other individuals as he shall appoint, and (iii) a new
corporate name for Buyer shall have been implemented in the discretion of Mr.
Brar.

(h)               Buyer Financial Statements. Buyer shall have delivered to
Seller the Buyer Financial Statements and shall have prepared and delivered to
Seller or Seller’s independent auditors all financial statements and information
necessary for inclusion in the audited combined financial statements, referenced
in Sections 5.13 and 6.1(d), for the combined operations of Buyer and Seller as
may be required to be filed with the SEC as an Exhibit to Form 8-K not later
than four (4) days following the Closing Date.

ARTICLE VII 

TERMINATION OF OBLIGATIONS

7.1.            Termination of Agreement. This Agreement and the transactions
contemplated by this Agreement will terminate if the Closing does not occur on
or before the close of business on March 1, 2015, unless extended pursuant to
Section 1.1(c), in which case this Agreement and the transactions contemplated
by this Agreement will terminate if the Closing does not occur on or before the
Closing Date as extended pursuant to Section 1.1(c) and otherwise may be
terminated at any time before the Closing as follows and in no other manner:

(a)                Mutual Consent. By the mutual consent in writing of Buyer and
Seller.

(b)               Conditions to Buyer’s Performance Not Satisfied. By Buyer by
written notice to Seller if any event occurs or condition exists that would
render impossible the satisfaction of one or more conditions to the obligations
of Buyer to consummate the transactions contemplated by this Agreement as set
forth in Section 6.1 or Section 6.2.

(c)                Conditions to Seller’s Performance Not Satisfied. By Seller
by written notice to Buyer if any event occurs or condition exists that would
render impossible the satisfaction of one or more conditions to the obligations
of Seller to consummate the transactions contemplated by this Agreement as set
forth in Section 6.1 or Section 6.3.

30

 



7.2.            Effect of Termination. If this Agreement is terminated pursuant
to Section 7.1, then all further obligations of the parties under this Agreement
will terminate without further liability of any party to another party;
provided, however, that each party shall remain liable for all breaches of or
inaccuracies in such party’s covenants, agreements, representations and
warranties hereunder that occurred before the termination of this Agreement.
This Section 7.2 and the obligations of the parties contained in Sections 9.3
(Confidentiality), 9.4 (Expenses), 9.15 (Governing Law) will survive any
termination of this Agreement and remain in full force and effect. A termination
under Section 7.1 will not relieve any party of any liability for a breach of,
or for any misrepresentation under, this Agreement, or be deemed to constitute a
waiver of any available remedy (including specific performance if available) for
any such breach or misrepresentation.

ARTICLE VIII
INDEMNIFICATION

8.1.            Obligations of the Surviving Corporation. The Surviving
Corporation will indemnify and hold harmless the Buyer Principal Stockholders
from and against Losses of the Stockholders of Buyer, directly or indirectly, as
a result of, or based on or arising from (a) any material inaccuracy in or
material breach or material nonperformance of any of the representations,
warranties, covenants or agreements made by Seller in or pursuant to this
Agreement or (b) any third party claim or demand regarding the conduct of the
Seller Business before the Closing, whether asserted before or after the
Closing. Any payment made by the Surviving Corporation to the Stockholders of
Buyer in respect of Losses incurred by the Stockholders of Buyer pursuant to
this Section 8.1 will be paid in shares of Common Stock of the Buyer that are
issued in connection with the Merger. For purposes of determining the number of
shares of Common Stock of the Buyer to be delivered by the Surviving Corporation
to the Stockholders of Buyer pursuant to this Section 8.1, the value of shares
of Common Stock of the Surviving Corporation will be determined as provided in
Section 8.3.

8.2.            Obligations of Buyer Principal Stockholders. At the Closing, the
Buyer Principal Stockholders shall deliver the Indemnification Agreement in the
form attached hereto as Exhibit B.

8.3.            Valuation of Shares of Common Stock of the Surviving
Corporation. Whenever the provisions of this Article VIII, Section 8.1 or
Section 8.2 require that an indemnification payment must be made in shares of
Common Stock of the Buyer, then the shares of Common Stock of the Buyer shall be
valued as follows: (a) if shares of Common Stock of the Buyer are then traded on
a national securities exchange or the NASDAQ Global Market (or a similar
national or global quotation system), then the value of shares of Common Stock
of the Buyer shall be deemed to be the average of the daily closing prices of
such shares of Common Stock of the Buyer on such exchange or system over the
thirty (30) day period ending three (3) days before the day on which such
indemnification payment is required to be made; and (b) if shares of Common
Stock of the Buyer are then actively traded over-the-counter, then the value of
shares of Common Stock of the Buyer shall be deemed to be the average of the
daily closing bid or sale prices (whichever is applicable) over the thirty (30)
day period ending three (3) days before the day on which such indemnification
payment is required to be made; and (c) if there is no active public market for
shares of Common Stock of the Buyer, then the value of shares of Common Stock of
the Buyer shall be deemed to be the average of the daily closing bid or sale
price over the ten (10) first days of trading after the Effective Time.

31

 



8.4.            Procedure.

(a)                Any party seeking indemnification with respect to any Loss
will give notice to the party required to provide indemnity hereunder on or
before the last day of the applicable survival period specified in Section 9.1.

(b)               If any claim, demand or liability is asserted by any third
party against any Indemnified Party, then the Indemnifying Party will, upon the
written request of the Indemnified Party, defend any Action brought against the
Indemnified Party with respect to matters embraced by the indemnity with legal
counsel satisfactory to the Indemnified Party, but the Indemnified Party will
have the right to conduct and control the defense, compromise or settlement of
any Indemnifiable Claim if the Indemnified Party chooses to do so, on behalf of
and for the account and risk of the Indemnifying Party who will be bound by the
result so obtained to the extent provided herein; provided, however, that no
Indemnifiable Claim will be settled by an Indemnified Party unless the
Indemnifying Party consents thereto, which consent will not be unreasonably
withheld or delayed. If, after a request to defend any Action, the Indemnifying
Party neglects to defend the Indemnified Party, then a recovery against the
latter suffered by it in good faith is conclusive in its favor against the
Indemnifying Party; provided, however, that, if the Indemnifying Party has not
received reasonable notice of the Action against the Indemnified Party or is not
allowed to control its defense, then judgment against the Indemnified Party is
only presumptive evidence against the Indemnifying Party. Each party hereto, to
the extent that it is or becomes an Indemnifying Party, hereby stipulates that a
judgment against the Indemnified Party will be conclusive upon the Indemnifying
Party. The parties will cooperate in the defense of all third party claims that
may give rise to Indemnifiable Claims hereunder. In connection with the defense
of any claim, each party will make available to the party controlling such
defense all books, records or other documents within its control that are
reasonably requested in the course of such defense.

8.5              Escrow Period; Distribution upon Termination of Escrow Period.
Subject to the following requirements, the Escrow Stock shall remain in escrow
during the period following the Closing until the earlier of (i) the exercise of
the Option; or (ii) the expiration of the Option (the “Escrow Period”). Any
dividends paid to, or accrued to the benefit of, shareholders of the Buyer’s
common stock on or after the Closing Date and prior to the release of the Escrow
Stock pursuant to Section 8.5 (“Accrued Dividends”) shall be held in escrow
along with the Escrow Stock and be transferred with the Escrow Stock when the
escrow is released. The “Option,” for this purpose, means the option granted to
Buyer and its successors to purchase all of the outstanding capital stock of
Fashion Style Magazine, Inc., for fair market value, pursuant to the terms of
the Option Agreement. Shares plus cash equal to Accrued Dividends (if any) shall
be transferred and paid to Grantee in accordance with the Issuance Schedule set
forth below, which may be accelerated under the provisions of Sections 2 and 3.

(a)                If the Escrow Period ends due to the exercise of the Option,
then the Escrow Stock, along with any Accrued Dividends, shall be delivered to
Rajinder Brar within three (3) business days of the exercise of the Option.

32

 



(b)               If the Escrow Period ends due to the expiration of the Option,
then the Escrow Stock, along with any Accrued Dividends, shall be delivered to
the Stockholders of Buyer as soon as practicable. Distributions from the Escrow
Stock to the Stockholders of Buyer pursuant to this Section 8.5(b) shall be made
on a pro rata basis, based on the percentage of all of the outstanding common
stock of Buyer held immediately prior to the Effective Time by each such
Stockholder of Buyer.

8.6              Protection of Escrow Securities. With respect to the Escrow
Stock, Parent shall hold the Escrow Stock in escrow and in trust for the benefit
of the eventual recipient(s) thereof under Section 8.5, and shall act as
fiduciary for the benefit of such eventual recipient(s) in discharging Parent’s
duties and responsibilities relating to the Escrow Stock under this Agreement.

ARTICLE IX
MISCELLANEOUS

9.1.            Survival of Representations, Warranties, Covenants and
Agreements. The representations and warranties of the parties set forth in this
Agreement will survive the Closing until midnight PST of the day immediately
preceding the first anniversary of the Closing Date. The covenants and
agreements of the parties set forth in this Agreement shall survive after the
Closing and the Effective Time until fully performed.

9.2.            Public Announcements. Buyer and Seller will consult with each
other before issuing any press release or making any public statement with
respect to this Agreement or the transactions contemplated hereby and will
mutually agree on the substance of any such press release or public statement.

9.3.            Confidentiality. All information disclosed by any party (or its
representatives), whether before or after the date hereof, in connection with
the transactions contemplated by, or the discussions and negotiations preceding,
this Agreement to any other party (or its representatives) will be kept
confidential by such other party and its representatives and will not be used by
any such Person other than as contemplated by this Agreement, except to the
extent that such information (a) was known by the recipient when received,
(b) is or hereafter becomes lawfully obtainable from other sources, (c) is
necessary or appropriate to disclose to a Governmental Entity having
jurisdiction over the parties or as otherwise may be required by Law or Legal
Requirement or (d) to the extent such duty as to confidentiality is waived in
writing by the other party. If this Agreement is terminated, each party will use
all reasonable efforts to return upon written request from the other party all
documents (and reproductions thereof) received by such party or its
representatives from such other party (and, in the case of reproductions, all
such reproductions made by the receiving party) that include information not
within the exceptions contained in the first sentence of this Section 9.3,
unless the recipients provide assurances reasonably satisfactory to the
requesting party that such documents have been destroyed.

9.4.            Expenses. Except as otherwise provided herein, each of the
parties will bear all expenses incurred by it in connection with this Agreement
and in the consummation of the transactions contemplated hereby and in
preparation therefor.

33

 



9.5.            Notices. All notices (including other communications required or
permitted) under this Agreement must be in writing and must be delivered: (a) in
person; (b) by registered, express or certified mail, postage prepaid, return
receipt requested; (c) by a generally recognized courier or messenger service
that provides written acknowledgement of receipt by the addressee; or (d) by
facsimile or other generally accepted means of electronic transmission with a
verification of delivery. A notice will be deemed delivered at the earlier of
the date such notice is actually received by a party or three (3) days after
such notice is given. Notices must be given at the addresses below, but any
party may furnish, from time to time, other addresses for notices to it.

If to Buyer, at:      

INDIGO-ENERGY, INC.

74 N. Pecos Road, Suite D

Henderson, Nevada 89074

Attn: James Walter Jr.

Telephone: (702) 463-8528

 

 

 

 

 

 

 

Wilson & Oskam, LLP

9110 Irvine Center Drive

Irvine, CA 92618

Attn: Lance A. McKinlay

Telephone: (949) 752-1100

 

 

If to Seller, at:

 

         

HDIMAX, Inc.

9225 Jane Street, PH08

Vaughan, ON L6A 0J7

Canada

Attn: Rajinder Brar, CEO

Telephone: (905) 553-0190

 

     

The addresses to which notices or demands are to be given may be changed from
time to time by notice served as provided above. Delivery of notice to the
copied parties above is not notice to Buyer or Seller, as the case may be.

9.6.            Further Assurances. Seller will, upon the request of Buyer, from
time to time execute and deliver such additional certificates, agreements and
other documents and take such other actions as Buyer reasonably requests to
render effective the transactions contemplated by this Agreement. Buyer will,
upon the request of Seller, from time to time execute and deliver such
additional certificates, agreements and other documents and take such other
actions as Seller reasonably requests to render effective the transactions
contemplated by this Agreement.

34

 



9.7.            Sections and Other Headings. Sections or other headings
contained in this Agreement are for reference purposes only and will not affect
in any way the meaning or interpretation of this Agreement.

9.8.            Integrated Agreement. This Agreement and the Exhibits and
Schedules attached hereto constitute the entire agreement between the parties
hereto, and no agreements, understandings, restrictions, warranties or
representations exist between the parties hereto other than those set forth
herein or provided for herein.

9.9.            Assignment. No party to this Agreement may assign this Agreement
without the prior written consent of the other parties to this Agreement.

9.10.        Amendments; Waivers. All parties must approve any amendment to this
Agreement. Any waiver of any right or remedy requires the consent of the party
waiving it. Every amendment or waiver must be in writing and designated as an
amendment or waiver, as appropriate. No failure by any party to insist on the
strict performance of any provision of this Agreement, or to exercise any right
or remedy, will be deemed a waiver of such performance, right or remedy or of
any other provision of this Agreement.

9.11.        Interpretation. If any claim is made by a party relating to any
conflict, omission or ambiguity in the provisions of this Agreement, no
presumption or burden of proof or persuasion will be implied because this
Agreement was prepared by or at the request of any party or its legal counsel.
The parties waive any statute or rule of Law to the contrary. Unless the context
otherwise requires: (a) a term has the meaning assigned to it; (b) “or” is not
exclusive; (c) words in the singular include the plural, and words in the plural
include the singular; (d) “herein,” “hereof’ and other words of similar import
refer to this Agreement as a whole and not to any particular Section,
subsection, paragraph, clause or other subdivision; (e) all references to
“Article,” “Section,” “Exhibit,” or “Schedule” refer to the particular Article,
Section, Exhibit or Schedule in or attached to this Agreement unless otherwise
expressly specified; and (f) “including” and “includes,” when following any
general provision, sentence, clause, statement, term or matter, will be deemed
to be followed by “without limitation” or “but not limited to” and “without
limitation” or “but is not limited to,” respectively.

9.12.        Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original instrument, but all of which together shall
constitute one instrument.

9.13.        Exhibits and Schedules. All Exhibits and Schedules attached to this
Agreement are incorporated herein.

9.14.        Severability. If any provision of this Agreement is held to be
unenforceable for any reason, then such provision will be adjusted rather than
voided, if possible, to achieve the intent of the parties to the extent
possible. In any event, all other provisions of this Agreement will be deemed
valid and enforceable to the extent possible.

9.15.        Governing Law. This Agreement will be governed by and construed in
accordance with the internal Law of the State of Nevada (without reference to
its rules as to conflicts of Law).

9.16.        Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement was not performed in accordance
with the terms hereof and that the parties will be entitled to specific
performance of the terms hereof in addition to any other remedy to which they
are entitled at law or equity.

[Signature Page Follows]

35

 



IN WITNESS WHEREOF, each of the parties hereto has executed or caused to be
executed by its duly authorized officer this Agreement to be effective as of the
date first written above.

 

INDIGO-ENERGY, INC.,

a Nevada corporation

     

 

By: /s/ James C. Walter Sr.

Name: James C. Walter Sr.

Its: Chief Executive Officer

         

“Acquisition Corp.”

 

HDIMAX Acquisition Corporation

a Nevada corporation

     

 

 

By: /s/ James C. Walter Sr.

Name: James C. Walter Sr.

Its: Chief Executive Officer

 

 

 

 

 

“Buyer Principal Stockholders”

 

 

New Hope Partners, LLC

a Nevada limited liability company

 

 

By: /s/ James C. Walter Sr.

Name: James C. Walter Sr.

Its: Manager

 

 

 

HDIMAX, INC.

 

 

 

 

By: /s/ Rajinder Brar

Name: Rajinder Brar

Its: Chief Executive Officer

 

 

36

 

 



EXHIBIT A

DEFINITIONS

“Action” means any action, complaint, petition, investigation, suit or other
proceeding, whether civil or criminal, in law or in equity, or before any
arbitrator or Governmental Entity.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with a
specified Person.

“Agreement” means this Agreement by and among Buyer and Seller, as it may be
amended, supplemented or modified from time to time.

“Approval” means any approval, authorization, consent, qualification or
registration, or any waiver of any of the foregoing, required to be obtained
from, or any notice, statement or other communication required to be filed with
or delivered to, any Governmental Entity or any other Person.

“Articles of Merger” has the meaning set forth in Section 1.1(c).

“Associate” of a Person means:

(i) a corporation or organization (other than a party to this Agreement) of
which such Person is an officer or partner or, directly or indirectly,
beneficially owns ten percent (10%) or more of any class of equity securities;

(ii) any trust or other estate in which such Person has a substantial beneficial
interest or as to which such Person serves as trustee or in a similar capacity;
and

(iii) any relative or spouse of such Person or any relative of such spouse who
has the same home as such Person.

“Buyer” has the meaning set forth in the introduction to this Agreement.

“Buyer Audited Financial Statements” has the meaning set forth in Section 3.3.

“Buyer Articles Amendment” means the amendment filed with the Nevada Secretary
of State to reflect the new name of Buyer, the final capital structure agreed
upon by Buyer and Seller as is necessary to accommodate the Merger and the
Reverse Stock Split.

“Buyer Financial Statements” has the meaning set forth in Section 3.3.

“Buyer Closing Date Balance Sheet” has the meaning set forth in Section 3.3.

“Buyer Competing Transaction” means (i) any merger, consolidation, share
exchange, business combination or other similar transaction involving Buyer,
(ii) any sale, lease, exchange, mortgage, pledge, transfer or other disposition
of fifty percent (50%) or more of the assets of Buyer, taken as a whole, in a
single transaction or a series of transactions, other than in the Ordinary
Course of Business, (iii) any Person having acquired beneficial ownership or the
right to acquire beneficial ownership of or any “group” (as defined in
Section 13(d) of the Exchange Act) having been formed that beneficially owns or
has the right to acquire beneficial ownership of ten percent (10%) or more of
the Buyer Common Stock or (iv) any public announcement of a proposal, plan or
intent to do any of the foregoing or any agreement to engage in any of the
foregoing other than any transaction contemplated by this Agreement.

37

 



“Buyer Common Stock” has the meaning set forth in Recital B.

“Buyer Contract” means any Contract (a) under which Buyer has or may acquire any
right, (b) under which Buyer has or may become subject to any obligation or
liability or (c) by which Buyer or any of the assets owned or used by Buyer is
or may become bound.

“Buyer Disclosure Schedule” means the disclosure schedule dated, and delivered
by Buyer to Seller on, the date of this Agreement. The Sections of the Buyer
Disclosure Schedule will be numbered to correspond to the applicable Section of
this Agreement and, together with all matters under such heading, will be deemed
to qualify only that Section unless it is manifestly evident from such
disclosure that it qualifies another Section, in which case it will be deemed to
qualify such other Section.

“Buyer Interim Balance Sheet” has the meaning set forth in Section 3.3.

“Buyer Interim Balance Sheet Date” has the meaning set forth in Section 3.3.

“Buyer Material Contract” means any Contract that would be required to be filed
as a material agreement with the SEC under applicable rules of the Exchange Act.

“Buyer Material Adverse Effect” means any event, change, violation, inaccuracy,
circumstance or effect (regardless of whether or not such events, changes,
violations, inaccuracies, circumstances or effects are inconsistent with the
representations or warranties made by Buyer in this Agreement) that is, or could
reasonably be expected to be, individually or in the aggregate, materially
adverse to the business, operations, condition (financial or otherwise), assets
(tangible or intangible), liabilities, employees, properties, prospects,
capitalization or results of operations of Buyer.

“Buyer Principal Stockholder” and “Buyer Principal Stockholders” have the
meanings set forth in the introduction to this Agreement.

“Buyer SEC Documents” means all required reports, schedules, forms, statements
and other documents filed by Buyer with the SEC.

“Certificates” has the meaning set forth in Section 1.3(c).

“Closing” has the meaning set forth in Section 1.1(c).

“Closing Date” has the meaning set forth in Section 1.1(c).

“Code” means the Internal Revenue Code of 1986, as amended.

38

 



“Contract” means any agreement, contract, obligation, promise, undertaking,
arrangement, bond, commitment, franchise, indemnity, indenture, instrument,
lease, license or understanding, whether written or oral and whether express or
implied.

“Effective Time” has the meaning set forth in Section 1.1(c).

“Encumbrance” means any claim, charge, community property interest, condition,
equitable interest, easement, encumbrance, lease, covenant, security interest,
lien, option, pledge, right of first refusal, rights of others or restriction or
any kind, including any restriction on use, voting, transfer, receipt of income
or exercise of any other attribute of ownership (whether on voting, sale,
transfer, disposition or otherwise), whether imposed by agreement,
understanding, Law, Legal Requirement, equity or otherwise, except for any
restriction on transfer generally arising under any applicable federal or state
securities law.

“Escrow Stock” means 7,500,000 shares of the Acquisition Shares that are issued
pursuant to this Agreement and placed into the holdback in accordance herewith.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Agent” has the meaning set forth in Section 1.3(a).

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“Governmental Authorization” means any approval, consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Entity or pursuant to any Law or
Legal Requirement.

“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.

“Indemnifiable Claim” means any Loss for or against which any party is entitled
to indemnification under this Agreement.

“Indemnified Party” means the party entitled to indemnity under this Agreement.

“Indemnifying Party” means the party obligated to provide indemnification under
this Agreement.

“Intellectual Property” means any trade secret, secret process or other
confidential or proprietary information or know-how, patent, patent application
or any brand name, copyright, trademark, trademark application, service mark,
service mark application, trade name, trade dress, URL, moral right, mask work,
invention, composition of matter, formula, design or process and all
registrations or applications for registration of any of the foregoing.

“IRS” means the United States Internal Revenue Service or any successor agency
and, to the extent relevant, the United States Department of the Treasury.

39

 



“Knowledge” with respect to Seller means the actual knowledge of Raaj Kapur Brar
after conducting a reasonably comprehensive investigation of the subject matter
thereof; “Knowledge” with respect to Buyer means the actual knowledge of the
directors and executive officers of Buyer after conducting a reasonably
comprehensive investigation of the subject matter thereof.

“Law” means any constitutional provision, statute or other law, rule, regulation
or interpretation of any Governmental Entity and any Order.

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute or treaty.

“Loss” means any action, cost, damage, disbursement, expense, liability, loss,
deficiency, diminution in value, obligation, penalty or settlement of any kind
or nature, whether foreseeable or unforeseeable, including interest or other
carrying costs, penalties, legal, accounting and other professional fees and
expenses incurred in the investigation, collection, prosecution and defense of
claims and amounts paid in settlement, that may be imposed on or otherwise
incurred or suffered by the specified Person.

“Merger” has the meaning set forth in Recital A.

“Nevada Law” has the meaning set forth in Section 1.1(b).

“Option” means that certain option to purchase all of the outstanding capital
stock of Fashion Style Magazine, Inc., for fair market value, pursuant to the
terms of that certain Option Agreement by and among Buyer, Seller, Fashion Style
Mag, Inc., and Rajinder Brar.

“Order” means any award, decision, decree, injunction, judgment, order, ruling,
subpoena, assessment, writ or verdict.

“Ordinary Course of Business”: An action taken by any Person will be deemed to
have been taken in the “Ordinary Course of Business” only if: (a) such action is
consistent with the past practices of such Person and is taken in the ordinary
course of the normal day-to-day operations of such Person; (b) such action is
not required to be authorized by the board of directors of such Person (or by
any Person or group of Persons exercising similar authority) and is not required
to be specifically authorized by the parent company (if any) of such Person; and
(c) such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors (or by any Person or group
of Persons exercising similar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business as
such Person.

“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation (or its jurisdictional
equivalent); (b) the articles or certificate of formation or organization (or
substantially similar document) and the operating agreement (or substantially
similar document) of a limited liability company; (c) the partnership agreement
and any statement of partnership of a general partnership; (d) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (e) any charter or similar document adopted or filed in connection
with the creation, formation or organization of a Person; and (f) any amendment
to any of the foregoing.

40

 



“Permit” means any license, permit, franchise, certificate of authority or
order, or any waiver of the foregoing, required to be issued by any Governmental
Entity.

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or any other
entity, including a Governmental Entity.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
law, and regulations and rules issued pursuant to that Act or any successor law.

“Seller” has the meaning set forth in the introduction to this Agreement.

“Seller Assets” has the meaning set forth in Section 2.7.

“Seller Financial Statements” has the meaning set forth in Section 2.3.

“Seller Business” means the business of Seller and of the Seller Subsidiaries,
if any, and will be deemed to include any of the following incidents of such
business: income, cash flow, operations, condition (financial or other), assets,
properties, anticipated revenues/income and liabilities.

“Seller Closing Date Balance Sheet” has the meaning set forth in Section 2.3.

“Seller Common Stock” has the meaning set forth in Recital B.

“Seller Competing Transaction” means (i) any merger, consolidation, share
exchange, business combination or other similar transaction involving Seller,
(ii) any sale, lease, exchange, mortgage, pledge, transfer or other disposition
of fifty percent (50%) or more of the assets of Seller, taken as a whole, in a
single transaction or a series of transactions, other than in the Ordinary
Course of Business, (iii) any Person having acquired beneficial ownership or the
right to acquire beneficial ownership of or any “group” (as defined in
Section 13(d) of the Exchange Act) having been formed that beneficially owns or
has the right to acquire beneficial ownership of ten percent (10%) or more of
any class of Seller equity or (iv) any public announcement of a proposal, plan
or intent to do any of the foregoing or any agreement to engage in any of the
foregoing other than any transaction contemplated by this Agreement.

“Seller Contract” means any Contract (a) under which Seller has or may acquire
any right, (b) under which Seller has or may become subject to any obligation or
liability or (c) by which Seller or any of the assets owned or used by Seller is
or may become bound.

“Seller Disclosure Schedule” means the disclosure schedule dated, and delivered
by Seller to Buyer on, the date of this Agreement. The Sections of the Seller
Disclosure Schedule will be numbered to correspond to the applicable Section of
this Agreement and, together with all matters under such heading, will be deemed
to qualify only that Section unless it is manifestly evident from such
disclosure that it qualifies another Section, in which case it will be deemed to
qualify such other Section.

41

 



“Seller Dissenting Shares” has the meaning set forth in Section 1.2(a).

“Seller Dissenting Stockholder” has the meaning set forth in Section 1.2(d).

“Seller Financial Statements” has the meaning set forth in Section 2.3.

“Seller Interim Balance Sheet” has the meaning set forth in Section 2.3.

“Seller Interim Balance Sheet Date” has the meaning set forth in Section 2.3.

“Seller Material Adverse Effect” means any event, change, violation, inaccuracy,
circumstance or effect (regardless of whether or not such events, changes,
violations, inaccuracies, circumstances or effects are inconsistent with the
representations or warranties made by Seller in this Agreement) that is, or
could reasonably be expected to be, individually or in the aggregate, materially
adverse to the business, operations, condition (financial or otherwise), assets
(tangible or intangible), liabilities, employees, properties, prospects,
capitalization or results of operations of Seller and the Seller Subsidiaries,
if any, taken as a whole.

“Seller Material Contract” means any and all of the following: (a) each Seller
Contract that involves performance of services or delivery of goods or materials
by Seller of an amount or value in excess of ten thousand dollars ($10,000); (b)
each Seller Contract that involves performance of services or delivery of goods
or materials to Seller of an amount or value in excess of ten thousand dollars
($10,000); (c) each Seller Contract that was not entered into in the Ordinary
Course of Business and that involves expenditures or receipts by Seller in
excess of ten thousand dollars ($10,000); (d) each lease, rental or occupancy
agreement, license, installment and conditional sale agreement and other Seller
Contract affecting the ownership of, leasing of, title to, use of or any
leasehold or other interest in any real or personal property (except personal
property leases and installment and conditional sales agreements having a value
per item or aggregate payments of less than ten thousand dollars ($10,000) and
with terms of less than one year) of Seller ; (e) each licensing agreement or
other Seller Contract with respect to patents, trademarks, copyrights or other
intellectual property, including agreements with current or former employees,
consultants or contractors regarding the appropriation or the nondisclosure of
any of Intellectual Property of Seller ; (f) each joint venture, partnership and
other Seller Contract (however named) involving a sharing of profits, losses,
costs or liabilities by Seller with any other Person; (g) each Seller Contract
containing covenants that in any way purport to restrict the business activity
of Seller or any Affiliate of Seller or limit the freedom of Seller or any
Affiliate of Seller to engage in any line of business or to compete with any
Person; (h) each Seller Contract providing for payments to or by any Person
based on sales, purchases or profits, other than direct payments for goods; (i)
each power of attorney on behalf of Seller that is currently effective and
outstanding; (j) each Seller Contract entered into other than in the Ordinary
Course of Business that contains or provides for an express undertaking by
Seller to be responsible for consequential damages; (k) each Seller Contract for
capital expenditures by Seller in excess of ten thousand dollars ($10,000); (l)
each written warranty, guaranty or other similar undertaking with respect to
contractual performance extended by Seller other than in the Ordinary Course of
Business; and (m) each amendment, supplement and modification (whether oral or
written) in respect of any of the foregoing.

42

 



“Seller Stock Incentive Plan” has the meaning set forth in Section 2.2(a).

“Stockholder Certificate” has the meaning set forth in Section 6.2(g).

“Stockholders of Buyer” means, collectively, the holders of Buyer Common Stock
immediately before the Effective Time (each, individually, a “Stockholder of
Buyer”).

“Stockholders of Seller” means, collectively, the holders of Seller Common Stock
immediately before the Effective Time (each, individually, a “Stockholder of
Seller”).

“Subsidiary” means, with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the occurrence of a contingency that has
not occurred) are held by the Owner or one or more of the Owner’s Subsidiaries.

“Surviving Corporation” has the meaning set forth in Section 1.1(b).

“Tax” means any foreign, federal, state, county or local income, sales and use,
excise, franchise, real and personal property, transfer, gross receipt, capital
gain, capital stock, production, business and occupation, disability,
employment, payroll, severance or withholding tax or charge imposed by any
Governmental Entity, all interest and penalties (civil or criminal) related
thereto or to the nonpayment thereof, and any Loss in connection with the
determination, settlement or litigation of any Tax liability.

“Tax Return” means a report, return or other information required to be supplied
to a Governmental Entity with respect to Taxes, including, where permitted or
required, combined or consolidated returns for any group of entities that
includes (as applicable) Seller or Buyer.

“Transaction Documents” means this Agreement and the Articles of Merger.

43

 



EXHIBIT B

INDEMNIFICATION BY BUYER PRINCIPAL STOCKHOLDERS

INDEMNIFICATION AGREEMENT

 



44

 



EXHIBIT C

CERTIFICATE OF MERGER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



45

